Exhibit 10.a

 

U.S. $1,000,000,000

 

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

 

(364-Day Facility)

 

Dated as of April 24, 2003

 

Among

 

UNITED PARCEL SERVICE, INC.

 

as Borrower

 

and

 

THE INITIAL LENDERS NAMED HEREIN

 

as Initial Lenders

 

and

 

CITIGROUP GLOBAL MARKETS INC.

 

as Arranger

 

and

 

BANK OF AMERICA, N.A.

 

and

 

BANK ONE, NA

 

as Co-Documentation Agents

 

and

 

CITIBANK, N.A.

 

as Administrative Agent and Syndication Agent

 

--------------------------------------------------------------------------------


 

T A B L E  O F  C O N T E N T S

 

ARTICLE I

 

 

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

SECTION 1.01.

Certain Defined Terms

 

SECTION 1.02.

Computation of Time Periods

 

SECTION 1.03.

Accounting Terms

 

 

 

 

ARTICLE II

 

 

 

 

AMOUNTS AND TERMS OF THE ADVANCES

 

 

 

 

SECTION 2.01.

The Revolving Credit Advances

 

SECTION 2.02.

Making the Revolving Credit Advances

 

SECTION 2.03.

The Competitive Bid Advances

 

SECTION 2.04.

Fees

 

SECTION 2.05.

Termination or Reduction of the Commitments

 

SECTION 2.06.

Repayment of Revolving Credit Advances

 

SECTION 2.07.

Interest on Revolving Credit Advances

 

SECTION 2.08.

Interest Rate Determination

 

SECTION 2.09.

Optional Conversion of Revolving Credit Advances

 

SECTION 2.10.

Optional Prepayments of Advances

 

SECTION 2.11.

Increased Costs

 

SECTION 2.12.

Illegality

 

SECTION 2.13.

Payments and Computations

 

SECTION 2.14.

Taxes

 

SECTION 2.15.

Sharing of Payments, Etc

 

SECTION 2.16.

Extensions of Termination Date and Final Maturity Date

 

SECTION 2.17.

Substitution of Lender

 

 

 

 

ARTICLE III

 

 

 

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

 

 

 

SECTION 3.01.

Conditions Precedent to Effectiveness of Sections 2.01 and 2.03

 

SECTION 3.02.

Conditions Precedent to Each Revolving Credit Borrowing and to Extension of the
Final Maturity Date

 

SECTION 3.03.

Conditions Precedent to Each Competitive Bid Borrowing

 

SECTION 3.04.

Determinations Under Section 3.01

 

SECTION 3.05.

Labor Dispute

 

 

--------------------------------------------------------------------------------


 

ARTICLE IV

 

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

SECTION 4.01.

Representations and Warranties of the Borrower

 

 

 

 

ARTICLE V

 

 

 

 

COVENANTS OF THE BORROWER

 

 

 

 

SECTION 5.01.

Affirmative Covenants

 

SECTION 5.02.

Negative Covenants

 

 

 

 

ARTICLE VI

 

 

 

 

EVENTS OF DEFAULT

 

 

 

 

SECTION 6.01.

Events of Default

 

 

 

 

ARTICLE VII

 

 

 

 

THE AGENTS

 

 

 

 

SECTION 7.01.

Authorization and Action

 

SECTION 7.02.

The Agents’ Reliance, Etc

 

SECTION 7.03.

Citibank, B of A, Bank One and Their Affiliates

 

SECTION 7.04.

Lender Credit Decision

 

SECTION 7.05.

Indemnification

 

SECTION 7.06.

Successor Agents

 

SECTION 7.07.

Documentation Agent

 

 

 

 

ARTICLE VIII

 

 

 

 

MISCELLANEOUS

 

 

 

 

SECTION 8.01.

Amendments, Etc

 

SECTION 8.02.

Notices, Etc

 

SECTION 8.03.

No Waiver; Remedies

 

SECTION 8.04.

Costs and Expenses

 

SECTION 8.05.

Right of Setoff

 

SECTION 8.06.

Binding Effect

 

SECTION 8.07.

Assignments, Designations and Participations

 

SECTION 8.08.

Confidentiality

 

SECTION 8.09.

Governing La w

 

SECTION 8.10.

Execution in Counterparts

 

SECTION 8.11.

Jurisdiction, Etc

 

 

--------------------------------------------------------------------------------


 

SCHEDULE

 

 

Schedule I —

Commitments and Applicable Lending Offices

 

 

 

 

EXHIBITS

 

 

Exhibit A-1 —

Form of Revolving Credit Note

Exhibit A-2 —

Form of Competitive Bid Note

Exhibit B-1 —

Form of Notice of Revolving Credit Borrowing

Exhibit B-2 —

Form of Notice of Competitive Bid Borrowing

Exhibit C —

Form of Assignment and Acceptance

Exhibit D —

Form of Designation Agreement

Exhibit E —

Form of Guaranty

Exhibit F —

Form of Indemnity Agreement

Exhibit G —

Form of Opinion of Counsel for the Borrower

Exhibit H —

Debenture Indenture

 

--------------------------------------------------------------------------------


 

SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

 

(364-Day Facility)

 

Dated as of April 24, 2003

 

UNITED PARCEL SERVICE, INC., a Delaware corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders (collectively, the
“Initial Lenders”) listed on the signature pages hereof, Citibank, N.A.
(“Citibank”), as administrative agent (in such capacity, the “Administrative
Agent”) and as syndication agent (in such capacity, the “Syndication Agent”) for
the Lenders (as hereinafter defined), Bank of America, N.A. (“B of A”) and Bank
One, NA (“Bank One”), as co-documentation agents (in such capacity, the
“Co-Documentation Agents”) for such Lenders, and Citigroup Global Markets Inc.,
as sole arranger and book manager (in such capacity, the “Arranger”) under the
Loan Documents (as hereinafter defined), agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.   Certain Defined Terms.   As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent at Citibank with its office at 399 Park
Avenue, New York, New York 10043, Account No. 36852248, Attention: Lee Tang.

 

“Advance” means a Revolving Credit Advance or a Competitive Bid Advance, as the
context may require.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person; provided, however, that Overseas Partners shall not be deemed to be an
Affiliate of the Borrower.

 

“Agent” means the Administrative Agent or the Documentation Agent, as the
context may require.

 

“Applicable Fee Percentage” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

 

--------------------------------------------------------------------------------


 

Public Debt Rating

S&P/Moody's

 

Applicable
FeePercentage

 

Level 1

 

 

 

AA- / Aa3 or above

 

0.050

%

 

 

 

 

Level 2

 

 

 

Lower than Level 1 but at least A- / A3

 

0.075

%

 

 

 

 

Level 3

 

 

 

Lower than Level 2

 

0.100

%

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance and, in the
case of a Competitive Bid Advance, the office of such Lender notified by such
Lender to the Administrative Agent and the Borrower as its Applicable Lending
Office with respect to such Competitive Bid Advance.

 

“Applicable Margin” means (a) as of any date up to the Termination Date, 0.00%
per annum for Base Rate Advances and 0.12% per annum for Eurodollar Rate
Advances and (b) as of any date from and after the Termination Date, a
percentage per annum determined by reference to the Public Debt Rating in effect
on such date as set forth below:

 

Public Debt Rating

S&P/Moody's

 

Applicable Margin

for Base Rate

Advances

 

Applicable Margin

for Eurodollar Rate

Advances

 

Level 1

 

 

 

 

 

AA- / Aa3 or above

 

0.00

%

0.300

%

 

 

 

 

 

 

Level 2

 

 

 

 

 

Lower than Level 1 but at least A- / A3

 

0.00

%

0.500

%

 

 

 

 

 

 

Level 3

 

 

 

 

 

Lower than Level 2

 

0.00

%

0.725

%

 

provided, however, that if as of any date of determination the aggregate
principal amount of Advances outstanding exceeds 33% of the aggregate
Commitments (without giving effect to any termination thereof, with respect to
any period following the Termination

 

2

--------------------------------------------------------------------------------


 

Date), the Applicable Margin for such date shall be the percentage per annum
determined in accordance with clause (a) or (b) above plus 0.05%.

 

“Arranger” has the meaning specified in the recital of parties to this
Agreement.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit C hereto.

 

“Attributable Debt” has the meaning specified in the Debenture Indenture.

 

“B of A” has the meaning specified in the recital of parties to this Agreement.

 

“Bank One” has the meaning specified in the recital of parties to this
Agreement.

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

 

(a)            the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s prime rate;

 

(b)           the sum (adjusted to the nearest 1/16 of 1% or, if there is no
nearest 1/16 of 1%, to the next higher 1/16 of 1%) of (i) 1/2 of 1% per annum
plus (ii) the rate obtained by dividing (A) the latest three-week moving average
of secondary market morning offering rates in the United States for three- month
certificates of deposit of major United States money market banks, such
three-week moving average (adjusted to the basis of a year of 360 days ) being
determined weekly on each Monday (or, if such day is not a Business Day, on the
next succeeding Business Day) for the three-week period ending on the previous
Friday by Citibank on the basis of such rates reported by certificate of deposit
dealers to and published by the Federal Reserve Bank of New York or, if such
publication shall be suspended or terminated, on the basis of quotations for
such rates received by Citibank from three New York certificate of deposit
dealers of recognized standing selected by Citibank, by (B) a percentage equal
to 100% minus the average of the daily percentages specified during such
three-week period by the Board of Governors of the Federal Reserve System (or
any successor) for determining the maximum reserve requirement (including, but
not limited to, any emergency, supplemental or other marginal reserve
requirement) for Citibank with respect to liabilities consisting of or including
(among other liabilities) three- month Dollar nonpersonal time deposits in the
United States, plus (iii) the average during such three-week period of the
annual assessment rates estimated by Citibank for determining the then current
annual assessment payable by Citibank to the Federal Deposit Insurance
Corporation (or any successor) for insuring Dollar deposits of Citibank in the
United States; and

 

(c)           1/2 of 1% per annum above the Federal Funds Rate.

 

3

--------------------------------------------------------------------------------


 

“Base Rate Advance” means a Revolving Credit Advance that bears interest as
provided in Section 2.07(a)(i).

 

“Beneficial Ownership” means beneficial ownership as determined in accordance
with Rule 13d-3 of the Securities and Exchange Commission under the Exchange
Act, as in effect on the date hereof.

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrower’s Account” means the account of the Borrower designated in writing by
the Borrower to the Administrative Agent from time to time.

 

“Borrowing” means a Revolving Credit Borrowing or a Competitive Bid Borrowing,
as the context may require.

 

“Business Day” means a day of the year (other than a Saturday or a Sunday) on
which banks are not required or authorized by law to close in New York City and,
if the applicable Business Day relates to any Eurodollar Rate Advances or LIBO
Rate Advances, on which dealings are carried on in the London interbank market.

 

“Capital Lease Obligations” of any Person means all obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP.

 

“Change of Control” means the occurrence of any of the following:

 

(a)            any Person or two or more Persons acting in concert other than a
Permitted Person shall have acquired Beneficial Ownership, directly or
indirectly, through a purchase, merger or other transaction or series of
transactions or otherwise, of (i) 10% or more of the shares of common stock of
the Borrower or (ii) Voting Stock of the Borrower to which 10% or more of the
total Voting Power of the Borrower is attributable; or

 

(b)           Permitted Persons shall not have Beneficial Ownership of (i) 75%
or more of the shares of common stock of the Borrower or (ii) Voting Stock of
the Borrower to which 75% or more of the total Voting Power of the Borrower is
attributable.

 

“Citibank” has the meaning specified in the recital of parties to this
Agreement.

 

“Co-Documentation Agents” has the meaning specified in the recital of parties to
this Agreement.

 

“Commitment” has the meaning specified in Section 2.01.

 

4

--------------------------------------------------------------------------------


 

“Competitive Bid Advance” means an advance by a Lender to the Borrower as part
of a Competitive Bid Borrowing resulting from the auction bidding procedure
described in Section 2.03 and refers to a Fixed Rate Advance or a LIBO Rate
Advance, as the context may require.

 

“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted by the
Borrower under the auction bidding procedure described in Section 2.03.

 

“Competitive Bid Note” means a promissory note of the Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-2 hereto, evidencing
the indebtedness of the Borrower to such Lender resulting from a Competitive Bid
Advance made by such Lender.

 

“Competitive Bid Reduction” has the meaning specified in Section 2.01.

 

“Confidential Information” means information that the Borrower furnishes to an
Agent or any Lender in a writing designated as confidential, but does not
include any such information that is or becomes generally available to the
public or that is or becomes available to an Agent or such Lender from a source
other than the Borrower (unless such Agent or such Lender knows that such
information is not generally available to the public).

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Net Tangible Assets” has the meaning specified in the Debenture
Indenture.

 

“Consolidated Net Worth” means the shareholders’ equity of the Borrower and its
Subsidiaries, computed in accordance with GAAP.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.08 or 2.09.

 

“Debenture Indenture” means the Indenture, dated as of December 1, 1989, between
United Parcel Service of America, Inc. and Chemical Bank pursuant to which the
8-3/8% Debentures Due April 1, 2020 were issued, as in effect on the date of
this Agreement (without giving effect to any amendment, supplement or other
modification thereto, any repayment or covenant defeasance thereunder or any
termination thereof), a copy of which is attached as Exhibit H hereto.

 

“Debt” of any Person means, without duplication, (a) all obligations of such
Person for borrowed money, or with respect to deposits with or advances of any
kind to such Person, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title

 

5

--------------------------------------------------------------------------------


 

retention agreements relating to property or assets purchased by such Person,
(e) all obligations of such Person issued or assumed as the deferred purchase
price of property or services, (f) all Debt of others secured by (or for which
the holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property or assets owned or acquired by such Person
(other than Non-Recourse Debt), (g) all Guarantees by such Person of Debt of
others, (h) all Capital Lease Obligations of such Person, (i) all obligations of
such Person in respect of Hedge Agreements; provided, however, that at any given
time the term “obligations” as used in this clause (i) shall only include the
net amounts due and payable at such time under any such agreements or
arrangements and (j) all obligations of such Person as an account party in
respect of letters of credit and bankers’ acceptances.  The Debt of any Person
shall include the Debt of any partnership in which such Person is a general
partner.

 

“Declining Lender” has the meaning specified in Section 2.16(a).

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Designated Bidder” means (a) an Eligible Assignee or (b) a special purpose
corporation that is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business and that issues (or the
parent of which issues) commercial paper rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or “A-1” (or the then equivalent grade) by S&P
that, in either case, (i) is organized under the laws of the United States or
any state thereof or the District of Columbia, (ii) shall have become a party to
this Agreement pursuant to Section 8.07(d), (e) and (f) and (iii) is not
otherwise a Lender.

 

“Designation Agreement” means a designation agreement entered into by a Lender
(other than a Designated Bidder) and a Designated Bidder, and accepted by the
Administrative Agent, in substantially the form of Exhibit D hereto.

 

“Documentation Agent” means the Co-Documentation Agents.

 

“Dollars” and the sign “$” mean lawful currency of the United States of America.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Administrative Agent.

 

“Effective Date” has the meaning specified in Section 3.01.

 

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender that is
otherwise an Eligible Assignee; (iii) a commercial bank organized under the laws
of the United States, or any state thereof, and having total assets in excess of
$1,000,000,000, calculated in accordance with the accounting principles
prescribed by the regulatory authority applicable to such bank in its
jurisdiction of organization; (iv) a commercial

 

6

--------------------------------------------------------------------------------


 

bank organized under the laws of any other country that is a member of the OECD,
or a political subdivision of any such country, and having total assets in
excess of $1,000,000,000, calculated in accordance with the accounting
principles prescribed by the regulatory authority applicable to such bank in its
jurisdiction of organization, so long as such bank is acting through a branch or
agency located in the country in which it is organized or another country that
is described in this clause (iv); (v) the central bank of any country that is a
member of the OECD; (vi) a finance company, insurance company or other financial
institution or fund (whether a corporation, partnership, trust or other entity)
organized under the laws of the United States, or any state thereof, that is
engaged in making, purchasing or otherwise investing in commercial loans in the
ordinary course of its business and having total assets in excess of
$1,000,000,000, calculated in accordance with the accounting principles
prescribed by the regulatory authority applicable to such entity in its
jurisdiction of organization; provided, however, that neither the Borrower nor
an Affiliate of the Borrower shall qualify as an Eligible Assignee.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group of which the Borrower is a member and which is treated as
a single employer under Section 414 of the Internal Revenue Code.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation
D.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Administrative Agent.

 

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Revolving Credit Borrowing, an interest rate
per annum equal to the rate per annum obtained by dividing (a) the average
(rounded upward to the nearest whole multiple of 1/16 of 1% per annum, if such
average is not such a multiple) of the rate per annum at which deposits in
Dollars are offered by the principal office of each of the Reference Banks in
London, England to prime banks in the London interbank market at 11:00 A.M.
(London time) two Business Days before the first day of such Interest Period in
an amount substantially equal to such Reference Bank’s Eurodollar Rate Advance
comprising part of such Revolving Credit Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period by (b) a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for such
Interest Period.  The Eurodollar Rate for any Interest Period for each
Eurodollar Rate Advance comprising part of the same Revolving Credit Borrowing
shall be determined by the Administrative Agent on the basis of applicable rates
furnished to and received by

 

7

--------------------------------------------------------------------------------


 

the Administrative Agent from the Reference Banks two Business Days before the
first day of such Interest Period, subject, however, to the provisions of
Section 2.08(e).

 

“Eurodollar Rate Advance” means a Revolving Credit Advance that bears interest
as provided in Section 2.07(a)(ii).

 

“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances or LIBO Rate Advances comprising part of the same
Borrowing, the reserve percentage applicable two Business Days before the first
day of such Interest Period under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurodollar Rate Advances or LIBO Rate Advances is
determined) having a term equal to such Interest Period.

 

“Event of Default” has the meaning specified in Section 6.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the regulations promulgated and rulings issued thereunder.

 

“Existing Credit Facilities” means the credit facilities provided pursuant to
(a) the Sixth Amended and Restated Credit Agreement (364-Day Facility), dated as
of April 25, 2002, as amended, supplemented or otherwise modified from time to
time prior to the date hereof, among United Parcel Service, Inc., a Delaware
corporation, the banks, financial institutions and other institutional lenders
parties thereto, Citibank, as administrative agent and syndication agent, Bank
of America, N.A. and Bank One, NA as co-documentation agents, and Salomon Smith
Barney Inc., as arranger thereunder and (b) the Third Amended and Restated
Credit Agreement (Five-year Facility) dated as of April 26, 2001, among United
Parcel Service, Inc., a Delaware corporation, the banks, financial institutions
and other institutional lenders parties thereto, Citibank, as administrative
agent and syndication agent, Salomon Smith Barney Inc. and Banc of America
Securities LLC, as co-arrangers, and Bank of America, N.A. as documentation
agent thereunder.

 

“Extending Lender” has the meaning specified in Section 2.16(a).

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

 

8

--------------------------------------------------------------------------------


 

“Final Maturity Date” means (a) the Termination Date or (b) if extended pursuant
to Section 2.16(b), the date requested by the Borrower pursuant to Section
2.16(b), but in no event shall such date be later than the third anniversary of
the then scheduled  Termination Date.

 

“Financial Officer” of any corporation means the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such corporation.

 

“Fiscal Year” means, with respect to any Person, the period commencing on
January 1 and ending on December 31 of any calendar year.

 

“Fixed Rate Advances” has the meaning specified in Section 2.03(a)(i).

 

“GAAP” has the meaning specified in Section 1.03.

 

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

 

“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Debt of any other Person (the “primary obligor”) in any manner, whether directly
or indirectly, and including, without limitation, any obligation of such Person,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Debt or to purchase (or to advance or supply funds
for the purchase of) any security for the payment of such Debt, (b) to purchase
property, securities or services for the purpose of assuring the owner of such
debt of the payment of such Debt or (c) to maintain working capital, equity
capital or other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt; provided, however,
that the term “Guarantee” shall not include endorsements for collection or
deposit, in either case in the ordinary course of business.

 

“Guarantor” means each of UPSCO, UPSNY and UPSO.

 

“Guaranty” has the meaning specified in Section 3.01(e)(ii).

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

 

“Incurrence” has the meaning specified in Section 5.02(a).

 

“Indemnified Matters” has the meaning specified in Section 8.04(b).

 

“Indemnified Party” has the meaning specified in Section 8.04(b).

 

“Indemnity Agreement” has the meaning specified in Section 3.01(e)(iii).

 

9

--------------------------------------------------------------------------------


 

“Initial Lender” has the meaning specified in the recital of parties to this
Agreement.

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Revolving Credit Borrowing and each LIBO Rate Advance comprising part of
the same Competitive Bid Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or LIBO Rate Advance or the date of the Conversion of
any Base Rate Advance into such Eurodollar Rate Advance and ending on the last
day of the period selected by the Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the Borrower pursuant to the provisions below.  The duration of each such
Interest Period shall be (a) in the case of Eurodollar Rate Advances, one, two,
three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select and (b) in
the case of LIBO Rate Advances, a minimum of seven days; provided, however,
that:

 

(i)            the Borrower may not select any Interest Period that ends after
the Final Maturity Date;

 

(ii)           Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Revolving Credit Borrowing or for LIBO Rate
Advances comprising part of the same Competitive Bid Borrowing shall be of the
same duration;

 

(iii)          whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day, provided,
however, that, if such extension would cause the last day of such Interest
Period to occur in the next following calendar month, the last day of such
Interest Period shall occur on the next preceding Business Day; and

 

(iv)          whenever the first day of (A) any Interest Period in respect of
Eurodollar Rate Advances or (B) any Interest Period in respect of LIBO Rate
Advances the durations of which are one, two, three or six months, occurs on a
day of an initial calendar month for which there is no numerically corresponding
day in the calendar month that succeeds such initial calendar month by the
number of months equal to the number of months in such Interest Period, such
Interest Period shall end on the last Business Day of such succeeding calendar
month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.07(a), (b) and (c) and, except when used in
reference to a

 

10

--------------------------------------------------------------------------------


 

Revolving Credit Advance, a Revolving Credit Borrowing, a Revolving Credit Note,
a Commitment or a related term, each Designated Bidder.

 

“LIBO Rate” means, for any Interest Period for all LIBO Rate Advances comprising
part of the same Competitive Bid Borrowing, an interest rate per annum equal to
the rate per annum obtained by dividing (a) the average (rounded upward to the
nearest whole multiple of 1/16 of 1% per annum, if such average is not such a
multiple) of  the rate per annum at which deposits in Dollars are offered to the
principal office of each of the Reference Banks in London, England by prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to the amount that would be the Reference Banks’ respective ratable shares
of such Borrowing if such Borrowing were to be a Revolving Credit Borrowing to
be outstanding during such Interest Period and for a period equal to such
Interest Period by (b) a percentage equal to 100% minus the Eurodollar Rate
Reserve Percentage for such Interest Period.  The LIBO Rate for any Interest
Period for each LIBO Rate Advance comprising part of the same Competitive Bid
Borrowing shall be determined by the Administrative Agent on the basis of
applicable rates furnished to and received by the Administrative Agent from the
Reference Banks two Business Days before the first day of such Interest Period,
subject, however, to the provisions of Section 2.08.

 

“LIBO Rate Advances” has the meaning specified in Section 2.03(a)(i).

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, including, without limitation, the lien or retained security title of a
conditional vendor and any easement, right of way or other encumbrance on title
to real property and, in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, the Notes, the Guaranty and the Indemnity
Agreement.

 

“Loan Parties” means, collectively, the Borrower and each of the Guarantors.

 

“Margin Stock” means all “margin stock” within the meaning of Regulation U.

 

“Material Adverse Change” means any material adverse change in the business,
assets, operations, prospects or financial condition of the Borrower and its
Subsidiaries, taken as a whole.  For purposes hereof, it is understood and
agreed that the occurrence of a labor dispute shall not in and of itself
constitute a Material Adverse Change.

 

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, operations, prospects or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) material impairment of the ability of the
Borrower or any Material Subsidiary to perform any of its obligations under any
Loan Document to which it is or is to be a party or (c) material impairment of
the rights of or benefits available to the Lenders under any of the Loan
Documents.  For purposes hereof, it is understood and

 

11

--------------------------------------------------------------------------------


 

agreed that the occurrence of a labor dispute shall not in and of itself
constitute a Material Adverse Effect.

 

“Material Subsidiary” means any Subsidiary of the Borrower having (a) 5% of the
Consolidated Net Tangible Assets or (b) 5% of the total revenues appearing on
the most recently prepared Consolidated income statements of the Borrower and
its Subsidiaries as of the end of the immediately preceding fiscal quarter of
the Borrower.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Non-Recourse Debt” means, with respect to any Person, Debt for which such
Person neither (a) provides credit support nor (b) is directly or indirectly
liable.

 

“Note” means a Revolving Credit Note or a Competitive Bid Note, as the context
may require.

 

“Notice of Competitive Bid Borrowing” has the meaning specified in Section
2.03(a).

 

“Notice of Revolving Credit Borrowing” has the meaning specified in Section
2.02(a).

 

“OECD” means the Organization for Economic Cooperation and Development and any
successor.

 

“Overseas Partners” means Overseas Partners Ltd., a Bermuda corporation.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor.

 

“Permitted Person” means the UPS Managers Stock Trust, the UPS Stock Trust, the
Annie E. Casey Foundation, any retiree or present or former employee of the
Borrower or any of its Subsidiaries or their respective present or former
spouse, relatives (by consanguinity or law), estate or heirs (or their
respective spouse’s estate or heirs) or any other Person that has Beneficial
Ownership of the common stock of the Borrower on the date of this Agreement, or
any Person that is created for the benefit of any of the foregoing after the
date of this Agreement.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means any pension plan subject to the provisions of Title IV of ERISA or
Section 412 of the Internal Re venue Code that is maintained for employees of
the Borrower or any ERISA Affiliate.

 

“Principal Property” has the meaning specified in the Debenture Indenture.

 

12

--------------------------------------------------------------------------------


 

“Public Debt Rating” means, as of any date, the higher rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower. 
For purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Fee
Percentage shall be determined by reference to the available rating; (b) if
neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Margin and the Applicable Fee Percentage will be set in accordance
with Level 3 under the definition of “Applicable Margin” or “Applicable Fee
Percentage”, as the case may be; (c) if the ratings established by S&P and
Moody’s shall fall within different levels, the Applicable Margin and the
Applicable Fee Percentage shall be based upon the higher rating; provided,
however, that if the lower of such ratings is more than one level below the
level of the higher of such ratings, then the Applicable Margin and the
Applicable Fee Percentage shall be based upon the level immediately above the
level of the lower of such ratings; (d) if any rating established by S&P or
Moody’s shall be changed, such change shall be effective as of the date on which
such change is first announced publicly by the rating agency making such change;
and (e) if S&P or Moody’s shall change the basis on which ratings are
established, each reference to the Public Debt Rating announced by S&P or
Moody’s, as the case may be, shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be; provided, however, that if prior thereto the
Borrower has selected, and the Required Lenders have approved, a rating agency
to replace S&P or Moody’s, as the case may be, such selection shall be deemed to
be S&P or Moody’s, as the case may be, for all purposes hereof.

 

“Reference Banks” means Citibank, B of A and Bank One, or if any such Lender
assigns all of its Commitment, the Advances owing to it and the Note or Notes
held by it pursuant to Section 8.07(a), such other Lender as may be designated
by the Required Lenders and approved by the Borrower (such approval not to be
unreasonably withheld).

 

“Register” has the meaning specified in Section 8.07(g).

 

“Regulation A”, “Regulation D”, “Regulation T”, “Regulation U” or “Regulation X”
means Regulation A, Regulation D, Regulation T, Regulation U or Regulation X,
respectively, of the Board of Governors of the Federal Reserve System, in each
case as in effect from time to time, and all official rulings and
interpretations thereunder or thereof, respectively.

 

“Replacement Lender” has the meaning specified in Section 2.16(a).

 

“Reportable Event” means any reportable event as defined in Section 4043(b) of
ERISA or the regulations issued thereunder with respect to a Plan (other than a
Plan maintained by an ERISA Affiliate that is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Internal Revenue Code).

 

“Required Lenders” means at any time Lenders owed greater than 50% of the then
aggregate unpaid principal amount of the Revolving Credit Advances owing to

 

13

--------------------------------------------------------------------------------


 

Lenders, or, if no such principal amount is then outstanding, Lenders having
greater than 50% of the Commitments.

 

“Restricted Subsidiary” has the meaning specified in the Debenture Indenture.

 

“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurodollar Rate Advance (each of which shall be a “Type” of  Revolving Credit
Advance), as the context may require.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.

 

“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-1 hereto, evidencing
the aggregate indebtedness of the Borrower to such Lender resulting from the
Revolving Credit Advances made by such Lender.

 

“Sale and Leaseback Transaction” has the meaning specified in the Debenture
Indenture.

 

“Secured Indebtedness” has the meaning specified in the Debenture Indenture.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the Voting Power to elect a majority of the board of directors of such
corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency), (b) the interest in the capital or profits of
such partnership or joint venture or (c) the beneficial interest in such trust
or estate is at the time owned or controlled by such Person, by such Person and
one or more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries; provided, however, that Overseas Partners shall not be deemed to
be a Subsidiary of the Borrower.

 

“Termination Date” means the earlier of (a) April 22, 2004 or, if extended
pursuant to Section 2.16(a), the date that is 364 days after the Termination
Date then in effect, and (b) the date of termination in whole of the Commitments
pursuant to Section 2.05 or 6.01.

 

“Type” has the meaning specified in the definition of “Revolving Credit
Advance”.

 

“UPSCO” means United Parcel Service Co., a Delaware corporation and a wholly
owned Subsidiary of the Borrower.

 

 

14

--------------------------------------------------------------------------------


 

“UPSNY” means United Parcel Service, Inc., a New York corporation and a wholly
owned Subsidiary of the Borrower.

 

“UPSO” means United Parcel Service, Inc., an Ohio corporation and a wholly owned
Subsidiary of the Borrower.

 

“Voting Power” means, with respect to any Voting Stock of any Person at any
time, the number of votes entitled to vote generally in the election of
directors of such Person that are attributable to such Voting Stock at such time
divided by the number of votes entitled to vote generally in the election of
directors of such Person that are attributable to all shares of capital stock of
such Person (including such Voting Stock) at such time.

 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

SECTION 1.02.   Computation of Time Periods.   In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.

 

SECTION 1.03.   Accounting Terms.   All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(e) (“GAAP”).

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01.   The Revolving Credit Advances.   Each Lender severally agrees,
on the terms and conditions hereinafter set forth, to make Revolving Credit
Advances to the Borrower from time to time on any Business Day during the period
from the Effective Date until the Termination Date in an aggregate amount not to
exceed at any time outstanding the amount set forth opposite such Lender’s name
on Schedule I hereto or, if such Lender has entered into any Assignment and
Acceptance, set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 8.07(c), as such amount may be reduced
pursuant to Section 2.05 (such Lender’s “Commitment”), provided that the
aggregate amount of the Commitments of the Lenders shall be deemed used from
time to time to the extent of the aggregate amount of the Competitive Bid
Advances then outstanding and such deemed use of the aggregate amount of the
Commitments shall be allocated among the Lenders ratably according to their
respective Commitments (such deemed use of the aggregate amount of the
Commitments being a “Competitive Bid Reduction”).  Each Revolving Credit
Borrowing shall be in an aggregate amount of $25,000,000 or an integral multiple
of $1,000,000 in excess thereof (or, if less, an amount equal to the remaining
aggregate amount of unused Commitments or equal to the

 

15

--------------------------------------------------------------------------------


 

amount by which the aggregate amount of a proposed Competitive Bid Borrowing
requested by the Borrower exceeds the aggregate amount of Competitive Bid
Advances offered to be made by the Lenders and accepted by the Borrower in
respect of such Competitive Bid Borrowing, if such Competitive Bid Borrowing is
made on the same date as such Revolving Credit Borrowing) and shall consist of
Revolving Credit Advances of the same Type made on the same day by the Lenders
ratably according to their respective Commitments.  Within the limits of each
Lender’s Commitment, the Borrower may borrow under this Section 2.01, prepay
pursuant to Section 2.10 and, unless the Borrower has delivered a request
pursuant to the provisions of Section 2.16(b), reborrow under this Section 2.01.

 

SECTION 2.02.   Making the Revolving Credit Advances.   (a)  Each Revolving
Credit Borrowing shall be made on notice, given not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the date of the proposed
Revolving Credit Borrowing in the case of a Revolving Credit Borrowing
consisting of Eurodollar Rate Advances, or on the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of Base
Rate Advances, by the Borrower to the Administrative Agent, which shall give to
each Lender prompt notice thereof by telecopier or telex.  Each such notice of a
Revolving Credit Borrowing (a “Notice of Revolving Credit Borrowing”) shall be
by telephone, telecopier or telex, confirmed promptly in writing, in
substantially the form of Exhibit B-1 hereto, specifying therein the requested
(i) date of such Revolving Credit Borrowing, (ii) Type of Advances comprising
such Revolving Credit Borrowing, (iii) aggregate amount of such Revolving Credit
Borrowing, and (iv) in the case of a Revolving Credit Borrowing consisting of
Eurodollar Rate Advances, initial Interest Period for each such Revolving Credit
Advance.  Each Lender shall, before 11:00 A.M. (New York City time) on the date
of such Revolving Credit Borrowing, make available for the account of its
Applicable Lending Office to the Administrative Agent at the Administrative
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Revolving Credit Borrowing.  After the Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in Article
III, the Administrative Agent will make such funds available to the Borrower in
same day funds at the Borrower’s Account.

 

(b)           Anything in subsection (a) of this Section 2.02 to the contrary
notwithstanding, the Borrower may not select Eurodollar Rate Advances for any
Revolving Credit Borrowing if the aggregate amount of such Revolving Credit
Borrowing is less than $25,000,000 or if the obligation of the Lenders to make
Eurodollar Rate Advances shall then be suspended pursuant to Section 2.08 or
2.12.

 

(c)           Each Notice of Revolving Credit Borrowing shall be irrevocable and
binding on the Borrower.  In the case of any Revolving Credit Borrowing that the
related Notice of Revolving Credit Borrowing specifies is to be comprised of
Eurodollar Rate Advances, the Borrower shall indemnify each Lender against any
loss, cost or expense incurred by such Lender as a result of any failure by the
Borrower to fulfill on or before the date specified in such Notice of Revolving
Credit Borrowing for such Revolving Credit Borrowing the applicable conditions
set forth in Article III, including, without limitation, any loss (including
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund the Revolving Credit Advance to be made by such

 

16

--------------------------------------------------------------------------------


 

Lender as part of such Revolving Credit Borrowing when such Revolving Credit
Advance, as a result of such failure, is not made on such date.

 

(d)           Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Revolving Credit Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s ratable portion of
such Revolving Credit Borrowing, the Administrative Agent may assume that such
Lender has made such portion available to the Administrative Agent on the date
of such Revolving Credit Borrowing in accordance with subsection (a) of this
Section 2.02 and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount.  If and to
the extent that such Lender shall not have so made such ratable portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
interest rate applicable at the time to Revolving Credit Advances comprising
such Revolving Credit Borrowing and (ii) in the case of such Lender, the Federal
Funds Rate.  If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Revolving Credit Advance as part of such Revolving Credit Borrowing for purposes
of this Agreement.

 

(e)           The failure of any Lender to make the Revolving Credit Advance to
be made by it as part of any Revolving Credit Borrowing shall not relieve any
other Lender of its obligation, if any, hereunder to make its Revolving Credit
Advance on the date of such Revolving Credit Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on the date of any Revolving Credit
Borrowing.

 

SECTION 2.03.   The Competitive Bid Advances.   (a)  Each Lender severally
agrees that the Borrower may make Competitive Bid Borrowings under this Section
2.03 from time to time on any Business Day during the period from the date
hereof until the date occurring prior to the then scheduled Termination Date in
the manner set forth below; provided that, following the making of each
Competitive Bid Advance, the aggregate amount of the Advances then outstanding
shall not exceed the aggregate amount of the Commitments of the Lenders
(computed without regard to any Competitive Bid Reduction).

 

(i)            The Borrower may request a Competitive Bid Borrowing under this
Section 2.03 by delivering to the Administrative Agent, by telecopier or telex,
confirmed promptly in writing, a notice of a Competitive Bid Borrowing (a
“Notice of Competitive Bid Borrowing”), in substantially the form of Exhibit B-2
hereto, specifying therein (A) the date of such proposed Competitive Bid
Borrowing, (B) the aggregate amount of such proposed Competitive Bid Borrowing,
(C) in the case of a Competitive Bid Borrowing consisting of LIBO Rate Advances,
the Interest Period for such LIBO Rate Advances, (D) the maturity date for
repayment of each Competitive Bid Advance to be made as part of such Competitive
Bid Borrowing (which maturity date may not be earlier than the date occurring
thirty days after the date of such Competitive Bid Borrowing or later than the
Termination Date and, in the case of any LIBO Rate Advance to be made as part of
such

 

17

--------------------------------------------------------------------------------


 

Competitive Bid Borrowing, shall be the last day of the interest period for such
LIBO Rate Advance), (E) the interest payment date or dates relating thereto, and
(F) any other terms to be applicable to such Competitive Bid Borrowing, not
later than 10:00 A.M. (New York City time) (1) at least one Business Day prior
to the date of the proposed Competitive Bid Borrowing, if the Borrower shall
specify in the Notice of Competitive Bid Borrowing that the rates of interest to
be offered by the Lenders shall be fixed rates per annum (the Advances
comprising any such Competitive Bid Borrowing being referred to herein as “Fixed
Rate Advances”) and (2) at least four Business Days prior to the date of the
proposed Competitive Bid Borrowing, if the Borrower shall instead specify in the
Notice of Competitive Bid Borrowing that the rates of interest to be offered by
the Lenders are to be based on the LIBO Rate (the Advances comprising such
Competitive Bid Borrowing being referred to herein as “LIBO Rate Advances”). 
The Administrative Agent shall in turn promptly notify each Lender of each
request for a Competitive Bid Borrowing received by it from the Borrower by
sending such Lender a copy of the related Notice of Competitive Bid Borrowing.

 

(ii)           Each Lender may, if in its sole discretion it elects to do so,
irrevocably offer to make one or more Competitive Bid Advances to the Borrower
as part of such proposed Competitive Bid Borrowing at a rate or rates of
interest (including default rates not to exceed 1% per annum above the rate per
annum required to be paid on such Competitive Bid Advance) specified by such
Lender in its sole discretion, by notifying the Administrative Agent (which
shall give prompt notice thereof to the Borrower), before 10:00 A.M. (New York
City time) on the date of such proposed Competitive Bid Borrowing, in the case
of a Competitive Bid Borrowing consisting of Fixed Rate Advances and three
Business Days before the date of such proposed Competitive Bid Borrowing, in the
case of a Competitive Bid Borrowing consisting of LIBO Rate Advances, of the
minimum amount and maximum amount of each Competitive Bid Advance which such
Lender would be willing to make as part of such proposed Competitive Bid
Borrowing (which amounts may, subject to the proviso to the first sentence of
this Section 2.03(a), exceed such Lender’s Commitment, if any), the rate or
rates of interest therefor and such Lender’s Applicable Lending Office with
respect to such Competitive Bid Advance; provided that if the Administrative
Agent in its capacity as a Lender shall, in its sole discretion, elect to make
any such offer, it shall notify the Borrower of such offer before 9:00 A.M. (New
York City time) on the date on which notice of such election is to be given to
the Administrative Agent by the other Lenders.  If any Lender shall elect not to
make such an offer, such Lender shall so notify the Administrative Agent, before
10:00 A.M. (New York City time) on the date on which notice of such election is
to be given to the Administrative Agent by the other Lenders, and such Lender
shall not be obligated to, and shall not, make any Competitive Bid Advance as
part of such Competitive Bid Borrowing; provided that the failure by any Lender
to give such notice shall not cause such Lender to be obligated to make any
Competitive Bid Advance as part of such proposed Competitive Bid Borrowing.

 

(iii) The Borrower shall, in turn, before 11:00 A.M. (New York City time) on the
date of such proposed Competitive Bid Borrowing, in the case of a Competitive
Bid Borrowing consisting of Fixed Rate Advances and before 11:30 A.M. (New York
City

 

18

--------------------------------------------------------------------------------


 

time) three Business Days before the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of LIBO Rate
Advances, either:

 

(A)          cancel such Competitive Bid Borrowing by giving the Administrative
Agent notice to that effect, or

 

(B)           accept one or more of the offers made by any Lender or Lenders
pursuant to subsection (a)(ii) of this Section 2.03, in its sole discretion, by
giving notice to the Administrative Agent of the amount of each Competitive Bid
Advance (which amount shall be equal to or greater than the minimum amount, and
equal to or less than the maximum amount, notified to the Borrower by the
Administrative Agent on behalf of such Lender for such Competitive Bid Advance
pursuant to subsection (a)(ii) of this Section 2.03) to be made by each Lender
as part of such Competitive Bid Borrowing, and reject any remaining offers made
by Lenders pursuant to subsection (a)(ii) of this Section 2.03 by giving the
Administrative Agent notice to that effect.  The Borrower shall accept the
offers made by any Lender or Lenders to make Competitive Bid Advances in order
of the lowest to the highest rates of interest offered by such Lenders;
provided, however, that if the Borrower has a reasonable basis to believe that
acceptance of the offer of any such Lender has a reasonable likelihood of
subjecting the Borrower to additional costs pursuant to the provisions of
Section 2.11, 2.12 or 2.14, the Borrower may reject the offer of such Lender and
accept the offer of the Lender offering the next lowest rate of interest. 
Subject to the next preceding sentence, if two or more Lenders have offered the
same interest rate, the amount to be borrowed at such interest rate will be
allocated among such Lenders in proportion to the amount that each such Lender
offered at such interest rate.

 

(iv)          If the Borrower notifies the Administrative Agent that such
Competitive Bid Borrowing is cancelled pursuant to subsection (a)(iii)(A) of
this Section 2.03, the Administrative Agent s hall give prompt notice thereof to
the Lenders and such Competitive Bid Borrowing shall not be made.

 

(v)           If the Borrower accepts one or more of the offers made by any
Lender or Lenders pursuant to subsection (a)(iii)(B) of this Section 2.03, the
Administrative Agent shall in turn promptly notify (A) each Lender that has made
an offer as described in subsection (a)(ii) of this Section 2.03, of the date
and aggregate amount of such Competitive Bid Borrowing and whether or not any
offer or offers made by such Lender pursuant to subsection (a)(ii) of this
Section 2.03 have been accepted by the Borrower, (B) each Lender that is to make
a Competitive Bid Advance as part of such Competitive Bid Borrowing, of the
amount of each Competitive Bid Advance to be made by such Lender as part of such
Competitive Bid Borrowing, and (C) each Lender that is to make a Competitive Bid
Advance as part of such Competitive Bid Borrowing, upon receipt, that the
Administrative Agent has received forms of documents appearing to fulfill the
applicable conditions set forth in Article III.  Each Lender that is to make a
Competitive Bid Advance as part of such Competitive Bid Borrowing shall, before
12:00 NOON (New York City time) on the date of such Competitive Bid Borrowing
specified in the

 

19

--------------------------------------------------------------------------------


 

notice received from the Administrative Agent pursuant to clause (A) of the next
preceding sentence or at such later date when such Lender shall have received
notice from the Administrative Agent pursuant to clause (C) of the next
preceding sentence, make available for the account of its Applicable Lending
Office to the Administrative Agent at the Administrative Agent’s Account, in
same day funds, such Lender’s portion of such Competitive Bid Borrowing.  Upon
fulfillment of the applicable conditions set forth in Article III and after
receipt by the Administrative Agent of such funds, the Administrative Agent will
make such funds available to the Borrower in same day funds at the Borrower’s
Account.  Promptly after each Competitive Bid Borrowing the Administrative Agent
will notify each Lender of the amount of the Competitive Bid Borrowing, the
consequent Competitive Bid Reduction and the dates upon which such Competitive
Bid Reduction commenced and will terminate.

 

(b)           Each Competitive Bid Borrowing shall be in an aggregate amount of
$25,000,000 or an integral multiple of $1,000,000 in excess thereof and,
following the making of each Competitive Bid Borrowing, the Borrower shall be in
compliance with the limitation set forth in the proviso to the first sentence of
subsection (a) of this Section 2.03.

 

(c)           Within the limits and on the conditions set forth in this Section
2.03, the Borrower may from time to time borrow under this Section 2.03, repay
pursuant to subsection (d) of this Section 2.03, and, unless the Borrower has
delivered a request pursuant to the provisions of Section 2.16(b), reborrow
under this Section 2.03, provided that a Competitive Bid Borrowing shall not be
made within three Business Days of the date of any other Competitive Bid
Borrowing.

 

(d)           The Borrower shall repay to the Administrative Agent for the
account of each Lender that has made a Competitive Bid Advance, on the maturity
date of each Competitive Bid Advance (such maturity date being that specified by
the Borrower for repayment of such Competitive Bid Advance in the related Notice
of Competitive Bid Borrowing delivered pursuant to subsection (a)(i) of this
Section 2.03 and provided in the Competitive Bid Note evidencing such
Competitive Bid Advance), the then unpaid principal amount of such Competitive
Bid Advance.  The Borrower may prepay any principal amount of any Competitive
Bid Advance, subject to the provisions of Sections 2.10 and 8.04(c), with the
consent of the respective Lender of such Competitive Bid Advance.

 

(e)           The Borrower shall pay interest on the unpaid principal amount of
each Competitive Bid Advance from the date of such Competitive Bid Advance to
the date the principal amount of such Competitive Bid Advance is repaid in full,
at the rate of interest for such Competitive Bid Advance specified by the Lender
making such Competitive Bid Advance in its notice with respect thereto delivered
pursuant to subsection (a)(ii) of this Section 2.03, payable on the interest
payment date or dates specified by the Borrower for such Competitive Bid Advance
in the related Notice of Competitive Bid Borrowing delivered pursuant to
subsection (a)(i) of this Section 2.03, as provided in the Competitive Bid Note
evidencing such Competitive Bid Advance.  Upon the occurrence and during the
continuance of an Event of Default, the Borrower shall pay interest on the
amount of unpaid principal of and interest on each Competitive Bid Advance owing
to a Lender, payable in arrears on the date or dates interest is

 

20

--------------------------------------------------------------------------------


 

payable thereon, at a rate per annum equal to the default rate specified by the
appropriate Lender in respect of such Competitive Bid Advance.

 

(f)            The indebtedness of the Borrower resulting from each Competitive
Bid Advance made to the Borrower as part of a Competitive Bid Borrowing shall be
evidenced by a separate Competitive Bid Note of the Borrower payable to the
order of the Lender making such Competitive Bid Advance.  Upon repayment in full
of each Competitive Bid Advance in accordance with the provisions of subsection
(d) of this Section 2.03 and the terms of the Competitive Bid Note evidencing
such Competitive Bid Advance, the Lender holding such Competitive Bid Note shall
cancel such Note and return such Note to the Borrower.

 

SECTION 2.04.   Fees.   (a)  Facility Fee.  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender (other than the Designated
Bidders) a facility fee (i) from the Effective Date in the case of each Initial
Lender and from the effective date specified in the Assignment and Acceptance
pursuant to which it became a Lender in the case of each other Lender until the
Termination Date then in effect at a rate per annum equal to 0.03%, on the
aggregate amount of such Lender’s Commitment, or (ii) if the Borrower has
extended the Final Maturity Date pursuant to Section 2.16(b), from the
Termination Date then in effect until such Final Maturity Date at a rate per
annum equal to the Applicable Fee Percentage in effect from time to time, on the
aggregate amount of such Lender’s outstanding Advances, in each case payable in
arrears quarterly on the last day of each March, June, September and December,
commencing June 30, 2003, and on the Termination Date or such Final Maturity
Date.

 

(b)           Agents’ Fees.   The Borrower shall pay to each Agent for its own
account such fees as may from time to time be agreed between the Borrower and
such Agent.

 

SECTION 2.05.   Termination or Reduction of the Commitments.   The Borrower
shall have the right, upon at least three Business Days’ notice to the
Administrative Agent, to terminate in whole or reduce ratably in part the unused
portions of the respective Commitments of the Lenders, provided that each
partial reduction shall be in the aggregate amount of $25,000,000 or an integral
multiple of $1,000,000 in excess thereof and provided further that the aggregate
amount of the Commitments of the Lenders shall not be reduced to an amount that
is less than the aggregate principal amount of the Competitive Bid Advances then
outstanding.

 

SECTION 2.06.   Repayment of Revolving Credit Advances.   The Borrower shall
repay to the Administrative Agent for the ratable account of the Lenders on the
Final Maturity Date the aggregate principal amount of the Revolving Credit
Advances then outstanding.

 

SECTION 2.07.   Interest on Revolving Credit Advances.   (a)  Scheduled
Interest.  The Borrower shall pay interest on the unpaid principal amount of
each Revolving Credit Advance owing to each Lender from the date of such
Revolving Credit Advance until such principal amount shall be paid in full, at
the following rates per annum:

 

(i)            Base Rate Advances.   During such periods as such Revolving
Credit Advance is a Base Rate Advance, a rate per annum equal at all times to
the sum of (A) the Base Rate in effect from time to time plus (B) the Applicable
Margin in effect from

 

21

--------------------------------------------------------------------------------


 

time to time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

 

(ii)           Eurodollar Rate Advances.   During such periods as such Revolving
Credit Advance is a Eurodollar Rate Advance, a rate per annum equal at all times
during each Interest Period for such Revolving Credit Advance to the sum of (A)
the Eurodollar Rate for such Interest Period for such Revolving Credit Advance
plus (B) the Applicable Margin in effect from time to time, payable in arrears
on the last day of such Interest Period and, if such Interest Period has a
duration of more than three months, on each day that occurs during such Interest
Period every three months from the first day of such Interest Period and on the
date such Eurodollar Rate Advance shall be Converted or paid in full.

 

(b)           Default Interest.   Upon the occurrence and during the continuance
of an Event of Default, the Borrower shall pay interest on (i) the unpaid
principal amount of each Revolving Credit Advance owing to each Lender, payable
in arrears on the dates referred to in subsection (a)(i) or (a)(ii) of this
Section 2.07, at a rate per annum equal at all times to 1% per annum above the
rate per annum required to be paid on such Revolving Credit Advance pursuant to
subsection (a)(i) or (a)(ii) of this Section 2.07 and (ii) the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 1% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to subsection (a)(i) of this
Section 2.07.

 

SECTION 2.08.   Interest Rate Determination.   (a)  Each Reference Bank agrees
to furnish to the Administrative Agent timely information for the purpose of
determining each Eurodollar Rate and each LIBO Rate.  If any one or more of the
Reference Banks shall not furnish such timely information to the Administrative
Agent for the purpose of determining any such interest rate, the Administrative
Agent shall determine such interest rate on the basis of timely information
furnished by the remaining Reference Banks, subject to the provisions of
subsection (e) of this Section 2.08.  The Administrative Agent shall give prompt
notice to the Borrower and the Lenders of the applicable interest rate
determined by the Administrative Agent for purposes of Section 2.07(a)(i) or
2.07(a)(ii), and the rate, if any, furnished by each Reference Bank for the
purpose of determining the interest rate under Section 2.07(a)(ii).

 

(b)           If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Lenders and
such Advances will automatically, on the last day of the then existing Interest
Period therefor, Convert into Base Rate Advances.

 

(c)           On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Revolving Credit Borrowing shall be
reduced, by payment or prepayment or otherwise, to less than $25,000,000, such
Advances shall automatically Convert into Base Rate Advances.

 

22

--------------------------------------------------------------------------------


 

(d)           Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(ii) the obligations of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.

 

(e)           If fewer than two Reference Banks furnish timely information to
the Administrative Agent for determining the Eurodollar Rate or LIBO Rate for
any Eurodollar Rate Advances or LIBO Rate Advances, as the case may be,

 

(i)            the Administrative Agent shall forthwith notify the Borrower and
the Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances or LIBO Rate Advances, as the case may be,

 

(ii)           with respect to Eurodollar Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance (or if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance), and

 

(iii) the obligations of the Lenders to make Eurodollar Rate Advances or LIBO
Rate Advances, or to Convert Revolving Credit Advances into Eurodollar Rate
Advances, shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist.

 

SECTION 2.09.   Optional Conversion of Revolving Credit Advances.   The Borrower
may on any Business Day, upon notice given to the Administrative Agent not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Conversion and subject to the provisions of Sections 2.08, 2.12
and 8.04(c), Convert Revolving Credit Advances of one Type comprising the same
Borrowing into Revolving Credit Advances of the other Type; provided, however,
that any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be
in an amount not less than the minimum amount specified in Section 2.02(b). 
Each such notice of a Conversion shall, within the restrictions specified above,
specify (a) the date of such Conversion, (b) the Revolving Credit Advances to be
Converted, and (c) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for each such Advance.  Each notice of
Conversion shall be irrevocable and binding on the Borrower.

 

SECTION 2.10.   Optional Prepayments of Advances.   The Borrower may, upon at
least two Business Days’ notice in the case of Eurodollar Rate Advances and
notice on the same Business Day in the case of Base Rate Advances to the
Administrative Agent stating the proposed date and aggregate principal amount of
the prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amount of such Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(a) each partial prepayment shall be in an aggregate principal amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and (b) in
the event of any such prepayment of a Eurodollar Rate Advance, the Borrower
shall be obligated to reimburse the Lenders in respect thereof pursuant to
Section 8.04(c).

 

23

--------------------------------------------------------------------------------


 

SECTION 2.11.   Increased Costs.   (a)  If, due to either (i) the introduction
of or any change (other than any change by way of imposition or increase of
reserve requirements included in the Eurodollar Rate Reserve Percentage) in or
in the interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost as measured from the date hereof to any Lender of agreeing to make or
making, funding or maintaining Eurodollar Rate Advances or LIBO Rate Advances,
then the Borrower shall from time to time, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), promptly pay to the
Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost.  A certificate as
to the amount of such increased cost, submitted to the Borrower and the
Administrative Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.

 

(b)           If any Lender (other than the Designated Bidders) determines that
compliance with any law or regulation or any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law) affects or would affect the amount of capital required or expected to be
maintained by such Lender or any corporation controlling such Lender and that
the amount of such capital is increased by or based upon the existence of such
Lender’s commitment to lend hereunder and other commitments of this type, then,
upon demand by such Lender (with a copy of such demand to the Administrative
Agent), the Borrower shall promptly pay to the Administrative Agent for the
account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital to be allocable to the existence of such
Lender’s commitment to lend hereunder.  A certificate as to such amounts
submitted to the Borrower and the Administrative Agent by such Lender shall be
conclusive and binding for all purposes, absent manifest error.

 

SECTION 2.12.   Illegality.   Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation by any governmental authority charged with such interpretation makes
it unlawful, or any central bank or other Governmental Authority asserts that it
is unlawful, for any Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or LIBO Rate Advances or
to fund or maintain Eurodollar Rate Advances or LIBO Rate Advances hereunder,
(a) each Eurodollar Rate Advance or LIBO Rate Advance, as the case may be, will
automatically, upon such demand, Convert into a Base Rate Advance or an Advance
that bears interest at the rate set forth in Section 2.07(a)(i), as the case may
be, and (b) the obligation of the Lenders to make Eurodollar Rate Advances or
LIBO Rate Advances, or to Convert Revolving Credit Advances into Eurodollar Rate
Advances, shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist.

 

SECTION 2.13.   Payments and Computations.   (a)  The Borrower shall make each
payment hereunder and under the Notes not later than 1:00 P.M. (New York City
time) on the day when due, without setoff or counterclaim, in Dollars to the
Administrative Agent at the Administrative Agent’s Account in same day funds. 
The Administrative Agent will promptly thereafter cause to be distributed like
funds relating to the payment of principal or interest,

 

24

--------------------------------------------------------------------------------


 

facility fees or utilization fees ratably (other than amounts payable pursuant
to Section 2.03, 2.11, 2.14 or 8.04(c)) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement.  Upon its acceptance of an Assignment and Acceptance
and recording of the information contained therein in the Register pursuant to
Section 8.07(d), from and after the effective date specified in such Assignment
and Acceptance, the Administrative Agent shall make all payments hereunder and
under the Notes in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Acceptance shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.

 

(b)           The Borrower hereby authorizes the Administrative Agent, if and to
the extent payment owed to any Lender is not made when due hereunder or under
the Note held by such Lender, to charge from time to time against any or all of
the Borrower’s accounts with the Administrative Agent any amount so due.

 

(c)           All computations of interest based on the Base Rate shall be made
by the Administrative Agent on the basis of a year of 365 or 366 days, as the
case may be, and all computations of interest based on the Eurodollar Rate or
the Federal Funds Rate and of facility fees shall be made by the Administrative
Agent on the basis of a year of 360 days, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest or facility fees are payable.  Each determination
by the Administrative Agent of an interest rate hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

(d)           Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fees, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances or LIBO Rate Advances to be
made in the next following calendar month, such payment shall be made on the
next preceding Business Day.

 

(e)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.

 

25

--------------------------------------------------------------------------------


 

SECTION 2.14.   Taxes.   (a)  Any and all payments by the Borrower hereunder or
under the Notes shall be made, in accordance with Section 2.13, free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender and each Agent, taxes imposed on
its net income, and franchise taxes measured by income imposed on it, by the
jurisdiction under the laws of which such Lender or such Agent (as the case may
be) is organized or any political subdivision thereof and, in the case of each
Lender, taxes imposed on its net income, and franchise taxes measured by income
imposed on it, by the jurisdiction of such Lender’s Applicable Lending Office or
any political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder or under the Notes being hereinafter referred to as “Taxes”).  If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder or under any Note to any Lender or any Agent (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.14) such Lender or such Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.

 

(b)           In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or under the Notes or
from the execution, delivery or registration of, or otherwise with respect to,
this Agreement or the Notes hereinafter referred to as “Other Taxes”).

 

(c)           The Borrower shall indemnify each Lender and each Agent for the
full amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed by any jurisdiction on amounts payable under this Section
2.14) paid by such Lender or such Agent or any of its Affiliates (as the case
may be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted.  This indemnification shall be made within 30
days from the date such Lender, such Agent or such Affiliate (as the case may
be) makes written demand therefor.

 

(d)           Within 30 days after the date of any payment of Taxes, the
Borrower shall furnish to the Administrative Agent, at its address referred to
in Section 8.02, the original or a certified copy of a receipt evidencing
payment thereof.  If no Taxes are payable in respect of any payment hereunder or
under the Notes, the Borrower will furnish to the Administrative Agent, at such
address, a certificate from each appropriate taxing authority, or an opinion of
counsel acceptable to the Administrative Agent, in either case stating that such
payment is exempt from or not subject to Taxes.

 

(e)           Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assignment
and Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter if requested in writing

 

26

--------------------------------------------------------------------------------


 

by the Borrower (but only so long as such Lender remains lawfully able to do
so), shall provide each of the Administrative Agent and the Borrower with
Internal Revenue Service form 1001 or 4224, or (in the case of a Lender that has
certified in writing to the Administrative Agent that it is not a “bank” as
defined in Section 881(c)(3)(A) of the Internal Revenue Code) Form W-8 (and, if
such Non-U.S. Lender delivers a Form W-8, a certificate representing that such
Non-U.S. Lender is not a “bank” for purposes of Section 881(c) of the Internal
Revenue Code, is not a 10-percent shareholder (within the meaning of Section
871(h)(3)(B) of the Internal Revenue Code) of the Borrower and is not a
controlled foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Internal Revenue Code)),as appropriate, or any
successor form prescribed by the Internal Revenue Service, certifying that such
Lender is entitled to benefits under an income tax treaty to which the United
States is a party which reduces the rate of withholding tax on payments of
interest or certifying that the income receivable pursuant to this Agreement is
effectively connected with the conduct of a trade or business in the United
States.  Each such Lender shall provide the Administrative Agent and the
Borrower with a new form 1001, 4224 or W-8, as appropriate, if and at such time
as the previously provided form becomes invalid.  If the form provided by a
Lender at the time such Lender first becomes a party to this Agreement or at any
other time indicates a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from “Taxes” as
defined in Section 2.14(a).

 

(f)            For any period with respect to which a Lender has failed to
provide the Borrower with the appropriate form described in subsection (e) of
this Section 2.14 (other than if such failure is due to a change in law
occurring subsequent to the date on which a form originally was required to be
provided, or if such form otherwise is not required under the first sentence of
subsection (e) of this Section 2.14), such Lender shall not be entitled to
indemnification under subsection (a) or (c) of this Section 2.14 with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender become subject to Taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as the Lender shall
reasonably request to assist the Lender to recover such Taxes.

 

(g)           Notwithstanding any contrary provisions of this Agreement, in the
event that a Lender that originally provided such form as may be required under
subsection (e) of this Section 2.14 thereafter ceases to qualify for complete
exemption from United States withholding tax, such Lender, with the prior
written consent of the Borrower, which consent shall not be unreasonably
withheld, may assign its interest under this Agreement to any assignee and such
assignee shall be entitled to the same benefits under this Section 2.14 as the
assignor provided that the rate of United States withholding tax applicable to
such assignee shall not exceed the rate then applicable to the assignor.

 

(h)           Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.14 shall survive the payment in full of principal and interest
hereunder and under the Notes.

 

(i)            Any Lender claiming any additional amounts payable pursuant to
this Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts

 

27

--------------------------------------------------------------------------------


 

that may thereafter accrue and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.

 

SECTION 2.15.   Sharing of Payments, Etc.   If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) on account of the Revolving Credit Advances owing to it
(other than pursuant to Section 2.11, 2.14 or 8.04(c)) in excess of its ratable
share of payments on account of the Revolving Credit Advances obtained by all
the Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Revolving Credit Advances owing to them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered.  The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

 

SECTION 2.16.   Extensions of Termination Date and Final Maturity Date.   (a) 
No earlier than 60 days and no later than 45 days prior to the Termination Date
in effect at any time, the Borrower may, by written notice to the Administrative
Agent, request that such Termination Date be extended for a period of 364 days. 
Such request shall be irrevocable and binding upon the Borrower.  The
Administrative Agent shall promptly notify each Lender of such request.  If a
Lender agrees, in its individual and sole discretion, to so extend its
Commitment (an “Extending Lender”), it shall deliver to the Administrative Agent
a written notice of its agreement to do so no earlier than 30 days and no later
than 20 days prior to such Termination Date and the Administrative Agent shall
notify the Borrower of such Extending Lender’s agreement to extend its
Commitment no later than 15 days prior to such Termination Date.  The Commitment
of any Lender that fails to accept or respond to the Borrower’s request for
extension of the Termination Date (a “Declining Lender”) shall be terminated on
the Termination Date originally in effect (without regard to any extension by
other Lenders) and on such Termination Date the Borrower shall pay in full the
principal amount of all Advances owing to such Declining Lender, together with
accrued interest thereon to the date of such payment of principal and all other
amounts payable to such Declining Lender under this Agreement.  The
Administrative Agent shall promptly notify each Extending Lender of the
aggregate Commitments of the Declining Lender.  The Extending Lenders, or any of
them, may offer to increase their respective Commitments by an aggregate amount
up to the aggregate amount of the Declining Lenders’ Commitments and any such
Extending Lender shall deliver to the Administrative Agent a notice of its offer
to so increase its Commitment no later than 15 days prior to such Termination
Date.  To the extent of any shortfall in the aggregate amount of extended
Commitments, the Borrower shall have the right to require any Declining Lender
to assign in full its rights and obligations under this Agreement to one or more
Eligible Assignees designated by the Borrower and acceptable to the
Administrative Agent, such acceptance not to

 

28

--------------------------------------------------------------------------------


 

be unreasonably withheld, that agree to accept all of such rights and
obligations (each a “Replacement Lender”), provided that (i) such increase
and/or such assignment is otherwise in compliance with Section 8.07, (ii) such
Declining Lender receives payment in full of the principal amount of all
Advances owing to such Declining Lender, together with accrued interest thereon
to the date of such payment of principal and all other amounts payable to such
Declining Lender under this Agreement and (iii) any such increase shall be
effective on the Termination Date in effect at the time the Borrower requests
such extension and any such assignment shall be effective on the date specified
by the Borrower and agreed to by the Replacement Lender and the Administrative
Agent.  If Extending Lenders and Replacement Lenders provide Commitments in an
aggregate amount greater than 50% of the aggregate amount of the Commitments
outstanding 30 days prior to the Termination Date in effect at the time the
Borrower requests such extension, the Termination Date shall be extended by 364
days for such Extending Lenders and Replacement Lenders, subject, however, to
the provisions of subsection (b) of this Section 2.16.

 

(b)           On the Termination Date in effect at any time, the Borrower may,
by written notice to the Administrative Agent, request that the Final Maturity
Date be a date occurring up to the third anniversary of the then scheduled
Termination Date.  Such request shall be irrevocable and binding upon the
Borrower.  The Administrative Agent shall promptly notify each Lender of such
request.  Subject to the satisfaction of the applicable conditions set forth in
Section 3.02 as of such Termination Date, the Final Maturity Date shall be,
effective as of such Termination Date, such date as the Borrower shall request
pursuant to this subsection (b) of this Section 2.16.  In the event that the
Borrower shall request that the Final Maturity Date be a date occurring up to
the third anniversary of the then scheduled Termination Date, and the Final
Maturity Date shall be so extended as provided in this subsection (b) of this
Section 2.16, the right of the Borrower to request an extension of the
Termination Date pursuant to subsection (a) of this Section 2.16 shall
automatically terminate and any extension of the Termination Date in effect at
the time such request is made which would otherwise occur as provided in
subsection (a) of this Section 2.16 shall automatically be cancelled.  The
Administrative Agent shall promptly notify each Lender of any such extension of
the Final Maturity Date and any such cancellation of an extension of the
Termination Date.

 

SECTION 2.17.   Substitution of Lender.   If the obligation of any Lender to
make Eurodollar Rate Advances has been suspended pursuant to Section 2.12 or any
Lender has demanded compensation or the Borrower is otherwise required to pay
additional amounts under Section 2.11 or 2.14, the Borrower shall have the right
to seek a substitute lender or lenders who qualify as Eligible Assignees to
assume, in accordance with the provisions of Section 8.07, the Commitment of
such Lender and to purchase the Revolving Credit Advances made by such Lender
(without recourse to or warranty by such Lender).

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

SECTION 3.01.   Conditions Precedent to Effectiveness of Sections 2.01 and
2.03.   Sections 2.01 and 2.03 of this Agreement shall become effective on and
as of the first date (the “Effective Date”) on which the following conditions
precedent have been satisfied:

 

29

--------------------------------------------------------------------------------


 

(a)           The Borrower shall have notified each Lender and the
Administrative Agent in writing as to the proposed Effective Date.

 

(b)           The Borrower shall have paid all fees and other amounts due and
payable.

 

(c)           The Borrower shall have repaid all outstanding advances and shall
have paid all other amounts payable under each of the Existing Credit Facilities
and the commitments under each such Existing Credit Facility shall have been
terminated.

 

(d)           On the Effective Date, the following statements shall be true and
the Administrative Agent shall have received for the account of each Lender a
certificate signed by a duly authorized officer of the Borrower, dated the
Effective Date, stating that:

 

(i)            the representations and warranties contained in Section 4.01 are
correct in all material respects on and as of the Effective Date; and

 

(ii)           no event has occurred and is continuing that constitutes a
Default.

 

(e)           The Administrative Agent shall have received on or before the
Effective Date the following, each dated such day, in form and substance
satisfactory to the Administrative Agent and (except for the Revolving Credit
Notes) in sufficient copies for each Lender:

 

(i)            The Revolving Credit Notes to the order of the Lenders,
respectively.

 

(ii)           A guaranty, in substantially the form of Exhibit E hereto (as
amended, supplemented or otherwise modified from time to time, the “Guaranty”),
duly executed by each of the Guarantors.

 

(iii)          An indemnity, subrogation and contribution agreement, in
substantially the form of Exhibit F hereto (as amended, supplemented or
otherwise modified from time to time, the “Indemnity Agreement”), duly executed
by the Borrower and each of the Guarantors.

 

(iv)          Certified copies of the resolutions of the board of directors of
the Borrower approving this Agreement, the Notes and the Indemnity Agreement,
and of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement, the Notes and
the Indemnity Agreement.

 

(v)           Certified copies of the resolutions of the board of directors of
each of the Guarantors approving the Guaranty and the Indemnity Agreement, and
of all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to the Guaranty and the Indemnity Agreement.

 

(vi)          A certificate of the Secretary or an Assistant Secretary of each
of the Guarantors certifying the names and true signatures of the officers of
such

 

30

--------------------------------------------------------------------------------


 

Guarantor authorized to sign the Guaranty and the Indemnity Agreement and the
other documents to be delivered hereunder.

 

(vii)         A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement, the Notes and the Indemnity
Agreement and the other documents to be delivered hereunder.

 

(viii)        A favorable opinion of King & Spalding LLP, counsel for the
Borrower, substantially in the form of Exhibit G hereto.

 

(ix)           A favorable opinion of Shearman & Sterling, counsel for the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent.

 

SECTION 3.02.   Conditions Precedent to Each Revolving Credit Borrowing and to
Extension of the Final Maturity Date.   The obligation of each Lender to make a
Revolving Credit Advance on the occasion of each Revolving Credit Borrowing and
the extension of the Final Maturity Date pursuant to Section 2.16(b) shall be
subject to the conditions precedent that the Effective Date shall have occurred
and on the date of such Revolving Credit Borrowing or, in the case of the
Extension of the Final Maturity Date, on the Termination Date then in effect the
following statements shall be true (and each of the giving of the applicable
Notice of Revolving Credit Borrowing and the acceptance by the Borrower of the
proceeds of such Revolving Credit Borrowing and the giving of the applicable
notice of extension of the Final Maturity Date, as the case may be, shall
constitute a representation and warranty by the Borrower that on the date of
such Borrowing or such extension such statements are true):

 

(a)           the representations and warranties contained in Section 4.01
(except the representations set forth in subsection (f) thereof and in
subsection (h) thereof) are correct in all material respects on and as of the
date of such Revolving Credit Borrowing or such extension, before and after
giving effect to such Revolving Credit Borrowing and to the application of the
proceeds therefrom or to such extension, as though made on and as of such date;
and

 

(b)           no event has occurred and is continuing, or would result from such
Revolving Credit Borrowing or from the application of the proceeds therefrom or
from such extension, that constitutes a Default.

 

SECTION 3.03.   Conditions Precedent to Each Competitive Bid Borrowing.   The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing to make such Competitive Bid Advance as
part of such Competitive Bid Borrowing is subject to the conditions precedent
that (a) the Administrative Agent shall have received the written confirmatory
Notice of Competitive Bid Borrowing with respect thereto,  (b) on or before the
date of such Competitive Bid Borrowing, but prior to such Competitive Bid
Borrowing, the Administrative Agent shall have received a Competitive Bid Note
payable to the order of such Lender for each of the one or more Competitive Bid
Advances to be made by such Lender as part of such Competitive Bid Borrowing, in
a principal amount equal to the principal

 

31

--------------------------------------------------------------------------------


 

amount of the Competitive Bid Advance to be evidenced thereby and otherwise on
such terms as were agreed to for such Competitive Bid Advance in accordance with
Section 2.03, and (c) on the date of such Competitive Bid Borrowing the
following statements shall be true (and each of the giving of the applicable
Notice of Competitive Bid Borrowing and the acceptance by the Borrower of the
proceeds of such Competitive Bid Borrowing shall constitute a representation and
warrant y by the Borrower that on the date of such Competitive Bid Borrowing
such statements are true):

 

(i)            the representations and warranties contained in Section 4.01
(except the representations set forth in subsection (f) thereof and in
subsection (h) thereof) are correct in all material respects on and as of the
date of such Competitive Bid Borrowing, before and after giving effect to such
Competitive Bid Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date; and

 

(ii)           no event has occurred and is continuing, or would result from
such Competitive Bid Borrowing or from the application of the proceeds
therefrom, that constitutes a Default.

 

SECTION 3.04.   Determinations Under Section 3.01.   For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the proposed
Effective Date, as notified by the Borrower to the Lenders, specifying its
objection thereto.  The Administrative Agent shall promptly notify the Borrower
and the other Lenders of the occurrence of any such objection.  The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
Effective Date.

 

SECTION 3.05.   Labor Dispute.   Notwithstanding any condition precedent to the
contrary contained herein, a labor dispute of any sort involving employees of
the Borrower or its Subsidiaries shall not prevent the Borrower from borrowing
hereunder unless as a result thereof a Default exists under Section 6.01(a) or
(e).

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01.   Representations and Warranties of the Borrower.   The Borrower
represents and warrants as follows:

 

(a)           Each of the Loan Parties and the Subsidiaries of the Borrower (i)
is a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, (ii) has the requisite power and
authority to own its property and assets and to carry on its business as now
conducted, (iii) is qualified to do business in every jurisdiction where such
qualification is required, except where the failure so to qualify would not
result in a Material Adverse Effect, (iv) in the case of each

 

32

--------------------------------------------------------------------------------


 

of the Loan Parties, has the corporate power and authority to execute, deliver
and perform its obligations under each Loan Document to which it is or is to be
a party and each other agreement or instrument contemplated thereby to which it
is or is to be a party and (v) in the case of the Borrower, has the corporate
power and authority to borrow under this Agreement.

 

(b)           The execution, delivery and performance by each of the Loan
Parties of each Loan Document to which it is or is to be a party and the
consummation of the transactions contemplated thereby are within such Loan
Party’s corporate powers, have been duly authorized by all necessary corporate
action and, if required, stockholder action, and do not (i) contravene the
charter or other constitutive documents or by- laws of such Loan Party or any
Subsidiary of the Borrower, (ii) violate any law or order of any Governmental
Authority or any provision of any indenture, agreement or other instrument to
which any Loan Party or any Subsidiary of the Borrower is a party or by which
any of them or any of their property is or may be bound or affected, (iii)
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under any such indenture, agreement or other
instrument or (iv) result in the creation or imposition of any Lien upon or with
respect to any property or assets now owned or hereafter acquired by any Loan
Party or any Subsidiary of the Borrower.

 

(c)           No authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority is required for the due execution,
delivery and performance by any Loan Party of this Agreement, the Notes or any
other Loan Document to which it is or is to be a party, or for the consummation
of the transactions contemplated hereby and thereby, except for such
authorizations, approvals, actions, notices or filings that have been made or
obtained and are in full force and effect.

 

(d)           This Agreement has been, and each of the Notes and each other Loan
Document when delivered hereunder will have been, duly executed and delivered by
each of the Loan Parties party thereto.  This Agreement is, and each of the
Notes and each other Loan Document when delivered hereunder will be, the legal,
valid and binding obligation of each of the Loan Parties party thereto
enforceable against such Loan Party in accordance with their respective terms
(subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium and similar laws affecting creditors’
rights generally).

 

(e)           (i)  The Consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2002, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the Fiscal Year
then ended, all audited and certified by Deloitte & Touche LLP, independent
public accountants, copies of which have been furnished to each Lender, fairly
present the Consolidated financial condition of the Borrower and its
Subsidiaries at such dates and the Consolidated results of the operations of the
Borrower and its Subsidiaries for the periods ended on such dates, all in
accordance with GAAP consistently applied.  Such balance sheets and the notes
thereto disclose all material liabilities, direct or contingent, of the Borrower
and its Subsidiaries on a Consolidated basis as of the dates thereof.

 

33

--------------------------------------------------------------------------------


 

(f)            There has been no Material Adverse Change since December 31,
2002.

 

(g)           Each of the Borrower and its Material Subsidiaries has good and
marketable title to, or valid leasehold interests in, all their material
properties and assets, except for such properties as are no longer used or
useful in the conduct of their businesses or as have been disposed of in the
ordinary course of business and except for minor defects in title that do not
interfere with the ability of the Borrower or any of its Material Subsidiaries
to conduct its businesses as currently conducted.  All such properties and
assets are free and clear of Liens, other than Liens expressly permitted by
Section 5.02(b).

 

(h)           Except as set forth in the financial statements referred to in
subsection (e) of this Section 4.01, there is no pending or, to the knowledge of
the Borrower, threatened action, suit, investigation, litigation or proceeding
affecting the Borrower or any of its Material Subsidiaries or any business,
property or rights of the Borrower or any Material Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination and which, if
adversely determined, could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect or (ii) that purports to affect the
legality, validity or enforceability of this Agreement, any Note or any other
Loan Document or the consummation of the transactions contemplated hereby or
thereby.  Neither the Borrower nor any of its Subsidiaries is in violation of
any law, rule or regulation, or in default with respect to any judgement, writ,
injunction or decree of any Governmental Authority, where such violation or
default could result in a Material Adverse Effect.

 

(i)            Neither the Borrower nor any of its Subsidiaries is a party to
any agreement or instrument or subject to any corporate restriction that has
resulted or could  reasonably be expected to result in a Material Adverse
Effect.  Neither the Borrower nor any of its Subsidiaries is in default in any
manner under any provision of any indenture or other agreement or instrument
evidencing Debt, or any other material agreement or instrument to which it is a
party or by which it or any of its properties or assets are or may be bound,
where such default could result in a Material Adverse Effect.

 

(j)            Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.  No part of the
proceeds of any Advance will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, (i) to purchase or carry Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
Margin Stock or to refund indebtedness originally incurred for such purpose or
(ii) for any purpose which entails a violation of, or which is inconsistent
with, the provisions of the Regulations of the Board of Governors of the Federal
Reserve System, including Regulation T, U or X thereof.

 

(k)           Neither the Borrower nor any of its Subsidiaries is (i) an
“investment company”, as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended or (ii) a “holding company” as
defined in, or subject to regulation under, the Public Utility Holding Company
Act of 1935, as amended.

 

34

--------------------------------------------------------------------------------


 

(l)            The Borrower will use the proceeds of the Advances only as a
commercial paper backstop and for lawful general corporate purposes.

 

(m)          Each of the Borrower and its Subsidiaries has filed or caused to be
filed all federal, state and local tax returns required to have been filed by it
and has paid or caused to be paid all taxes shown to be due and payable on such
returns or on any assessments received by it, except taxes that are otherwise
permitted in accordance with the provisions of Section 5.01(b).

 

(n)           No information, report, financial statement, exhibit or schedule
prepared or furnished by or on behalf of the Borrower to the Administrative
Agent, the Documentation Agent, the Arranger or any Lender in connection with
the negotiation of any Loan Document or included therein or delivered pursuant
thereto contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading.

 

(o)           Each of the Borrower and its Subsidiaries is in compliance in all
material respects with the applicable provisions of ERISA and the regulations
and published interpretations thereunder that are applicable to the Borrower and
its Subsidiaries.  As of the date hereof, no Reportable Event has occurred as to
which the Borrower or any of its Subsidiaries was required to file a report with
the PBGC, and no material unfunded vested liabilities exist under any Plan.

 

(p)           Each of the Borrower and its Subsidiaries is in substantial
compliance with all applicable federal, state and local environmental laws,
regulations and ordinances governing its business, properties or assets with
respect to discharges into the ground and surface water, emissions into the
ambient air and generation, storage, transportation and disposal of waste
materials or process by-products, except such noncompliances as are not likely
to have a Material Adverse Effect.  All licenses, permits or registrations
required for the business of the Borrower and its Subsidiaries under any
federal, state or local environmental laws, regulations or ordinances have been
secured, and the Borrower and each Subsidiary are in substantial compliance
therewith, except such licenses, permits or registrations the failure to secure
or to comply therewith are not likely to have a Material Adverse Effect.

 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

SECTION 5.01.   Affirmative Covenants.   So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will, and
will cause each of its Material Subsidiaries to, unless the Required Lenders
shall otherwise consent in writing:

 

(a)           Compliance with Laws, Etc.   Comply with all applicable laws,
rules, regulations and orders of any Governmental Authority, whether now in
effect or hereafter

 

35

--------------------------------------------------------------------------------


 

enacted, such compliance to include, without limitation, compliance with ERISA
and applicable environmental laws, except for such noncompliance as would not
result in a Material Adverse Effect.

 

(b)           Payment of Taxes, Etc.   Pay and discharge promptly when due all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings or where the failure to pay
such tax, assessment, charge, levy or claim would not (i) result in a Material
Adverse Effect or (ii) result in the imposition of any lien securing a material
amount in favor of any party entitling such party to priority of payment over
the Lenders, and the Borrower or such Subsidiary shall, to the extent required
by generally accepted accounting principles applied on a consistent basis, have
set aside on its books adequate reserves with respect thereto.

 

(c)           Maintenance of Insurance.   (i) Keep its insurable properties
adequately insured at all times by financially sound and reputable insurers,
(ii) maintain such other insurance, to such extent and against such risks,
including fire and other risks insured against by extended coverage, as is
customary with companies in the same or similar businesses, including public
liability insurance against claims for personal injury or death or property
damage occurring upon, in, about or in connection with the use of any properties
owned, occupied or controlled by the Borrower or any of its Subsidiaries, in
such amount as the Borrower or such Subsidiary shall reasonably deem necessary
and (iii) maintain such other insurance as may be required by law or as may be
reasonably requested by the Lenders for purposes of assuring compliance with
this Section 5.01(c) (it being understood that the Borrower may self- insure
against certain risks to the extent customary with companies similarly situated
and in the same or similar lines of business).

 

(d)           Preservation of Corporate Existence, Etc.   Preserve and maintain,
and cause its Subsidiaries to preserve and maintain, its corporate existence;
obtain, preserve, renew, extend and keep in full force and effect the rights,
licenses, permits, franchises, authorizations, patents, copyrights, trademarks
and tradename material to the conduct of its business (unless the failure to so
preserve or renew would not result in a Material Adverse Effect); and maintain
and operate, and cause its Subsidiaries to maintain and operate, its businesses
in materially the same manner in which they are currently conducted and
operated; provided, however, that the Borrower and its Subsidiaries may
consummate any merger or consolidation permitted under Section 5.02(d).

 

(e)           Visitation Rights.   At any reasonable time and from time to time,
upon ten Business Days’ prior notice, permit the Administrative Agent or any
Lender (other than a Designated Bidder) or any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the Borrower and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of

 

36

--------------------------------------------------------------------------------


 

the Borrower and any of its Subsidiaries (i) with any of their officers and (ii)
with their independent certified public accountants, in the presence of one or
more officers of the Borrower if so requested by the Borrower (it being
understood that information obtained by the Lenders pursuant to this Section
5.01(e) shall be kept confidential except to the extent that any such
information becomes public or is required to be disclosed by law or requested to
be disclosed by any Governmental Authority; provided that such information may
be disclosed to the same extent that other Confidential Information may be
disclosed pursuant to Section 8.08).

 

(f)            Keeping of Books.   Keep, and cause each of its Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Borrower and each such Subsidiary in accordance with generally accepted
accounting principles in effect from time to time.

 

(g)           Maintenance of Properties, Etc.   Maintain and preserve all of its
properties material to the conduct of its business in good repair, working order
and condition, ordinary wear and tear excepted, and from time to time make, or
cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times.

 

(h)           Reporting Requirements.   In the case of the Borrower, furnish to
each Agent and each Lender (other than a Designated Bidder):

 

(i)            within 120 days after the end of each Fiscal Year of the
Borrower, Consolidated balance sheets of the Borrower and its Subsidiaries
showing the financial condition of the Borrower and its Subsidiaries as of the
close of such Fiscal Year and the related statements of Consolidated income and
statements of Consolidated cash flow as of and for such Fiscal Year, all such
Consolidated financial statements of the Borrower and its Subsidiaries to be
reported on by Deloitte & Touche or other independent accountants acceptable to
the Required Lenders, and to be in form reasonably acceptable to the Required
Lenders;

 

(ii)           within 60 days after the end of the first three fiscal quarters
of each Fiscal Year, unaudited Consolidated balance sheets and statements of
Consolidated income and statements of Consolidated cash flow showing the
financial condition and results of operations of the Borrower as of the end of
each such quarter and, with respect to statements of Consolidated cash flow, for
the then-elapsed portion of the Fiscal Year, certified by a Financial Officer of
the Borrower as presenting fairly the financial position and results of
operations of the Borrower on a Consolidated basis and as having been prepared
in accordance with GAAP, in each case subject to normal year-end audit
adjustments;

 

(iii)          promptly after the same become publicly available, copies of (A)
such annual, periodic and other reports, and such proxy statements and other
information as shall be filed by the Borrower or any Material Subsidiary with
the

 

37

--------------------------------------------------------------------------------


 

Securities and Exchange Commission pursuant to the requirements of the Exchange
Act and (B) such registration statements filed by the Borrower or any Material
Subsidiary pursuant to the requirements of Securities Act of 1933, as amended,
other than any such registration statements filed on Form S-8 or any comparable
form;

 

(iv)          concurrently with subsections (h)(i) and (h)(ii) of this Section
5.01, a certificate of a Financial Officer of the Borrower stating compliance,
as of the dates of the financial statements being furnished at such time, with
the covenant set forth in Section 5.02(a);

 

(v)           concurrently with subsections (h)(i) and (h)(ii) of this Section
5.01, a certificate of the Person referred to therein (which certificate
furnished by the independent accountants referred to in subsection (h)(i) of
this Section 5.01 may be limited to accounting matters and disclaim
responsibility for legal interpretations) certifying that to the best of his,
her or its knowledge no Default or Event of Default has occurred and, in the
case of a certificate of a Financial Officer of the Borrower, if such a Default
or Event of Default has occurred, specifying the nature and extent thereof and
any corrective action taken or proposed to be taken with respect thereto;

 

(vi)          prompt written notice of any Default, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto;

 

(vii)         prompt written notice of the filing or commencement of, or any
threat or notice of intention of any Person to file or commence, any action,
suit, arbitration proceeding or other proceeding, whether at law or in equity or
by or before any Governmental Authority, against the Borrower or any Subsidiary
thereof that, if adversely determined, could result in a Material Adverse
Effect;

 

(viii)        prompt written notice of any development in the business or
affairs of the Borrower or any of its Subsidiaries that has resulted in or which
is likely, in the reasonable judgment of the Borrower, to result in a Material
Adverse Effect (it being understood that material provided to any Agent or
Lender pursuant to this subsection (h)(viii) of this Section 5.01 shall be kept
confidential except to the extent that any such material becomes public or is
required to be disclosed by law or requested to be disclosed by any Governmental
Authority having jurisdiction over such Agent or Lender; provided that such
information may be disclosed to the same extent that other Confidential
Information may be disclosed pursuant to Section 8.08);

 

(ix)           prompt written notice of the issuance by any Governmental
Authority of any injunction, order, decision or other restraint prohibiting, or
having the effect of prohibiting, the making of the Advances or the initiation
of any litigation or similar proceedings seeking any such injunction, order or
other restraint;

 

38

--------------------------------------------------------------------------------


 

(x)            prompt written notice of any Change of Control;

 

(xi)           prompt written notice of any change in the identity of the
Principal Properties from those set forth on the schedule to be delivered
pursuant to Section 5.01(j) after the date such schedule is delivered to the
Administrative Agent and each Lender; and

 

(xii)          prompt written notice of any change in the identity of the
Restricted Subsidiaries from those set forth on the schedule to be delivered
pursuant to Section 5.01(j) after the date such schedule is delivered to the
Administrative Agent and each Lender.

 

(i)            Compliance with ERISA.   Comply in all material respects with the
applicable provisions of ERISA and furnish to the Administrative Agent, the
Documentation Agent and each Lender (other than a Designated Bidder) (i) as soon
as possible, and in any event within 30 days after any Financial Officer of the
Borrower knows or has reason to know that any Reportable Event has occurred that
alone or together with any other Reportable Event with respect to the same or
another Plan could reasonably be expected to result in liability of the Borrower
or any Subsidiary to the PBGC in an aggregate amount exceeding $1,000,000, a
statement of a Financial Officer setting forth details as to such Reportable
Event and the action proposed to be taken with respect thereto, together with a
copy of the notice, if any, of such Reportable Event given to the PBGC and (ii)
promptly after receipt thereof, a copy of any notice the Borrower or any
Subsidiary may receive from the PBGC relating to the intention of the PBGC to
terminate any Plan or Plans or to appoint a trustee to administer any Plan or
Plans.

 

(j)            Principal Properties; Restricted Subsidiaries.   Promptly deliver
to the Administrative Agent and each Lender (other than a Designated Bidder) on
the date on which the Borrower’s Public Debt Rating is lower than S&P AA- or
Moody’s AA3, a schedule setting forth each Principal Property and each
Restricted Subsidiary as of such date.

 

SECTION 5.02.   Negative Covenants.   So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will not, and
will not permit any of its Subsidiaries to, without the written consent of the
Required Lenders:

 

(a)           Secured Indebtedness.   In the case of the Borrower and each of
its Restricted Subsidiaries, create, assume, incur or guarantee, or permit any
Restricted Subsidiary to create, assume, incur or guarantee (each such creation,
assumption, incurrence or guarantee being an “Incurrence”), any Secured
Indebtedness without making provision whereby all amounts outstanding under this
Agreement and each other Loan Document shall be secured equally and ratably with
(or prior to) such Secured Indebtedness (together with, if the Borrower shall so
determine, any other Debt of the Borrower or such Restricted Subsidiary then
existing or thereafter created that is not subordinate to such amounts
outstanding under this Agreement and the other Loan Documents) so long as such
Secured Indebtedness shall be outstanding, unless such Secured Indebtedness,
when added to (i) the aggregate amount of all Secured

 

39

--------------------------------------------------------------------------------


 

Indebtedness then outstanding (not including in this computation (A) any Secured
Indebtedness if all amounts outstanding under this Agreement and each other Loan
Document are secured equally and ratably with (or prior to) such Secured
Indebtedness and (B) any Secured Indebtedness that is concurrently being
retired) and (ii) the aggregate amount of all Attributable Debt then outstanding
pursuant to Sale and Leaseback Transactions entered into by the Borrower after
December 1, 1989, or entered into by any Restricted Subsidiary after December 1,
1989, or, if later, the date on which such Subsidiary became a Restricted
Subsidiary (not including in this computation any Attributable Debt that is
currently being retired) would not exceed 10% of Consolidated Net Tangible
Assets at the time of such Incurrence.

 

(b)           Liens, Etc.   In the case of the Borrower and each of the
Restricted Subsidiaries, create, incur, assume or permit to exist any Lien on
any property or assets (including stock or other securities of any Person,
including any Subsidiary) now owned or hereafter acquired, or assign or convey
any rights to or security interests in any future revenue, except:

 

(i)            Liens on property or assets of the Borrower and its Subsidiaries
existing on the date hereof and (A) disclosed in the financial statements
referred to in Section 4.01(e) or (B) securing Debt in an aggregate principal
amount not in excess of $50,000,000; provided that such Liens shall secure only
those obligations which they secure on the date hereof;

 

(ii)           any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary; provided that (A) such
Lien is not created in contemplation of or in connection with such acquisition
and (B) such Lien does not apply to any other property or assets of the Borrower
or any Subsidiary;

 

(iii)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business and securing
obligations that are not due or which are otherwise allowed in accordance with
the provisions of Section 5.01(b);

 

(iv)          pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;

 

(v)           deposits to secure the performance of bids, trade contracts (other
than for Debt), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(vi)          zoning restrictions, easements, rights-of-way, restrictions on use
of real property and other similar encumbrances incurred in the ordinary course
of business that, in the aggregate, are not substantial in amount and do not
materially

 

40

--------------------------------------------------------------------------------


 

detract from the value of the property subject thereto or interfere with the
ordinary conduct of the business of the Borrower or any of its Subsidiaries;

 

(vii)         Liens upon any property acquired, constructed or improved by the
Borrower or any Subsidiary that are created or incurred contemporaneously with
acquisition, construction or improvement to secure or provide for the payment of
any part of the purchase price of such property or the cost of such construction
or improvement (but no other amounts); provided that any such Lien shall not
apply to any other property of the Borrower or any Subsidiary;

 

(viii)        Liens securing the payment of taxes, assessments and governmental
charges or levies, either (A) not delinquent or (B) permitted in accordance with
Section 5.01(b);

 

(ix)           Liens on the property or assets of any Subsidiary in favor of 
the Borrower or another Subsidiary;

 

(x)            extensions, renewals and replacements of Liens referred to in
subsections (b)(i) through (b)(ix) of this Section 5.02; provided that any such
extension, renewal or replacement Lien shall be limited to the property or
assets covered by the Lie n extended, renewed or replaced and that the
obligations secured by any such extension, renewal or replacement Lien shall be
in an amount not greater than the amount of the obligations secured by the Lien
extended, renewed or replaced;

 

(xi)           Liens in connection with Debt permitted to be incurred pursuant
to subsections (a) and (c) of this Section 5.02;

 

(xii)          Liens in connection with Debt incurred in the ordinary course of
business in connection with workmen’s compensation, unemployment insurance and
other social security laws or regulations;

 

(xiii)         any attachment or judgment Lien not in excess of $50,000,000
unless (A) enforcement proceedings shall have been commenced by any  creditor
upon such attachment or judgment or (B) there shall be any period of 45
consecutive days during which a stay of enforcement of such attachment or
judgment, by reason of a pending appeal or otherwise, shall not be in effect;

 

(xiv)        other Liens securing Debt in an aggregate principal amount not to
exceed 1% of Consolidated Net Worth at any time outstanding;

 

(xv)         Liens arising in connection with rights of setoff that commercial
banks and other financial institutions obtain against monies, securities or
other properties of the Borrower and its Restricted Subsidiaries in possession
of or on deposit with such banks or financial institutions, whether in general
or special deposit accounts or held for safekeeping, transmission, collection or
otherwise; and

 

41

--------------------------------------------------------------------------------


 

(xvi)        Liens on aircraft, airframes or aircraft engines, aeronautic
equipment or computers and electronic data processing equipment.

 

(c)           Sale and Lease-Back Transactions.   In the case of the Borrower
and its Restricted Subsidiaries, enter into any Sale and Leaseback Transaction
unless at such time it would be permitted to enter into such Sale and Leaseback
Transaction pursuant to Section 1006 of the Debenture Indenture.

 

(d)           Mergers, Etc.   Merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person, or permit another Person to merge
into it, or acquire all or substantially all of the assets of any other Person,
except that (i) any Subsidiary of the Borrower may merge into the Borrower or
any other Subsidiary of the Borrower, (ii) the Borrower or any Subsidiary of the
Borrower may merge or consolidate with or into any other Person so long as the
Borrower or such Subsidiary is the surviving corporation, and (iii) the Borrower
and any of its Subsidiaries may acquire all or substantially all of the assets
of another Person; provided that any Subsidiary that is not a Guarantor may not
acquire all or substantially all of the assets of a Guarantor unless such
Subsidiary duly executes a guaranty in favor of the Lenders in substantially the
form of Exhibit E hereto; and provided further, in each case, that no Default
shall have occurred and be continuing at the time of such proposed transaction
or would result therefrom.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01.   Events of Default.   If any of the following events (“Events of
Default”) shall occur and be continuing:

 

(a)           the Borrower shall fail to pay (i) any principal of any Advance
when the same becomes due and payable or (ii) any interest on any Advance or any
other amount payable under this Agreement or any Note when the same becomes due
and payable and such failure to pay such interest or such other amount shall
remain unremedied for three Business Days; or

 

(b)           any representation or warranty made or deemed made by any Loan
Party (or any of its officers) in or in connection with any Loan Document or any
Borrowing under this Agreement, or any representation, warranty, statement or
information contained in any report, certificate, financial statement or other
instrument furnished in connection with or pursuant to any Loan Document, shall
prove to have been incorrect in any material respect when made or deemed made;
or

 

(c)           the Borrower or any of its Subsidiaries shall fail to perform or
observe (i) any term, covenant or agreement contained in subsection (a), (d),
(e), (f), (g) or (h) (other than subsections (h)(i) through (h)(v)) of Section
5.01 or Section 5.02 or (ii) any other term, covenant or agreement contained in
any Loan Document on its part to be performed

 

42

--------------------------------------------------------------------------------


 

or observed if such failure to perform such other term, covenant or agreement
shall remain unremedied for 30 days after written notice thereof shall have been
given to the Borrower or such Subsidiary, as the case may be, by the
Administrative Agent; or

 

(d)           the Borrower or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal amount of at least $100,000,000 in the aggregate (but excluding Debt
evidenced by the Notes) of the Borrower or such Subsidiary (as the case may be),
when the same becomes due and payable (whether at maturity, by acceleration or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate (with or without notice or lapse of
time or both), or to permit the acceleration (with or without notice or lapse of
time or both) of, the maturity of such Debt; or

 

(e)           the Borrower or any of its Material Subsidiaries shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against the
Borrower or any of its Material Subsidiaries seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this subsection (e); or

 

(f)            any final judgment or order for the payment of money in excess of
$50,000,000 in the aggregate shall be rendered against the Borrower or any of
its Subsidiaries or any combination thereof and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 45 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(g)           any Change of Control shall have occurred; or

 

(h)           a Reportable Event or Reportable Events, or a failure to make a
required installment or other payment (within the meaning of Section 412(n)(1)
of the Internal Revenue Code), shall have occurred with respect to any Plan or
Plans that reasonably could be expected to result in liability of the Borrower
or any Subsidiary to the PBGC or

 

43

--------------------------------------------------------------------------------


 

to a Plan in an aggregate amount exceeding $25,000,000 and, within 30 days after
the reporting of any such Reportable Event or Reportable Events to the
Administrative Agent, the Administrative Agent shall have notified the Borrower,
in writing that (i) the Required Lenders have made a determination that, on the
basis of such Reportable Event or Reportable Events or the failure to make a
required payment, there are reasonable grounds (A) for the termination of such
Plan or Plans by the PBGC or (B) for the appointment by the appropriate United
States District Court of a trustee to administer such Plan or Plans and (ii) as
a result thereof, an Event of Default exists hereunder; or the PBGC shall have
instituted proceedings to terminate any Plan or Plans with vested unfunded
liabilities aggregating in excess of $25,000,000; or a trustee shall be
appointed by a United States District Court to administer any such Plan or Plans
and the Borrower is being requested to make a payment with respect to vested
unfunded liabilities aggregating in excess of $25,000,000; or

 

(i)            (i)  any senior debt securities of the Borrower shall become
rated lower than BBB- (or the equivalent thereof) by S&P or lower than Baa3 (or
the equivalent thereof) by Moody’s and such ratings shall remain in effect for a
period of 90 days (it being understood that if either S&P or Moody’s (but not
both such rating agencies) shall cease to rate the senior debt securities of the
Borrower, then the occurrence of the event described in this subsection (i)(i)
shall be determined solely by reference to the rating assigned to the senior
debt securities of the Borrower by the rating agency continuing to rate such
securities) or (ii) the senior debt securities of the Borrower shall cease to be
rated by both S&P and Moody’s; or

 

(j)            this Agreement, the Guaranty or any other Loan Document shall for
any reason cease to be, or shall be asserted by the Borrower, any Guarantor or
any other Subsidiary of the Borrower not to be, a legal, valid and binding
obligation of any party thereto (other than the Administrative Agent or any
Lender), enforceable in accordance with its terms, except as otherwise permitted
by Section 5.02(d);

 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Notes, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Notes, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower or any of its Subsidiaries under the Federal Bankruptcy Code, (A) the
obligation of each Lender to make Advances shall automatically be terminated and
(B) the Notes, all such interest and all such amounts shall automatically become
and be due and payable, without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived by the Borrower.

 

44

--------------------------------------------------------------------------------


 

ARTICLE VII

 

THE AGENTS

 

SECTION 7.01.   Authorization and Action.   Each Lender hereby appoints and
authorizes (a) the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under this Agreement as are
delegated to the Administrative Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto, and (b) the
Documentation Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the
Documentation Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto.  As to any matters not
expressly provided for by this Agreement (including, without limitation,
enforcement or collection of the Notes), the Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement or applicable law.  The Administrative Agent
agrees to give to each Lender prompt notice of each notice given to it by the
Borrower or any of its Subsidiaries pursuant to the terms of this Agreement.

 

SECTION 7.02.   The Agents’ Reliance, Etc.   Neither the Administrative Agent or
the Documentation Agent nor any of its respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with this Agreement, except for its or their own
gross negligence or willful misconduct.  Without limitation of the generality of
the foregoing, the Administrative Agent and the Documentation Agent:  (i) may
treat the payee of any Note as the holder thereof until the Administrative Agent
receives and accepts an Assignment and Acceptance entered into by the Lender
that is the payee of such Note, as assignor, and an Eligible Assignee, as
assignee, as provided in Section 8.07; (ii) may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (iii) make no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or any of its Subsidiaries or to inspect
the property (including the books and records) of the Borrower or any of its
Subsidiaries; (v) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto; and
(vi) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier, telegram or telex) believed by it to be genuine and signed or
sent by the proper party or parties.

 

SECTION 7.03.   Citibank, B of A, Bank One and Their Affiliates.   With respect
to its Commitment, the Advances made by it and the Note issued to it, each of
Citibank, B of A

 

45

--------------------------------------------------------------------------------


 

and Bank One shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though it were not the Administrative
Agent or a Co-Documentation Agent, respectively; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include each of Citibank,
B of A and Bank One in its individual capacity.  Citibank, B of A, Bank One and
their Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, the Borrower, any of its Subsidiaries and any
Person who may do business with or own securities of the Borrower or any such
Subsidiary, all as if Citibank, B of A, Bank One and their Affiliates were not
the Administrative Agent or a Co-Documentation Agent, respectively, and without
any duty to account therefor to the Lenders.

 

SECTION 7.04.   Lender Credit Decision.   Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

 

SECTION 7.05.   Indemnification.   The Lenders (other than the Designated
Bidders) agree to indemnify each of the Administrative Agent, the Documentation
Agent and their respective Affiliates (to the extent not reimbursed by the
Borrower), ratably according to the respective principal amounts of the
Revolving Credit Notes then held by each of them (or if no Revolving Credit
Notes are at the time outstanding or if any Revolving Credit Notes are held by
Persons that are not Lenders, ratably according to the respective amounts of
their Commitments), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Administrative Agent, the Documentation Agent or
such Affiliate in any way relating to or arising out of this Agreement or any
action taken or omitted by the Administrative Agent or the Documentation Agent
under this Agreement (collectively, the “Indemnified Costs”), provided that no
Lender shall be liable for any portion of such Indemnified Costs resulting from
the Administrative Agent’s, the Documentation Agent’s or such Affiliate’s gross
negligence or willful misconduct.  Without limitation of the foregoing, each
Lender (other than the Designated Bidders) agrees to reimburse the
Administrative Agent, the Documentation Agent and their respective Affiliates
promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees and disbursements) incurred by the Administrative Agent,
the Documentation Agent or such Affiliate in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, to the
extent that the Administrative Agent, the Documentation Agent or such Affiliate
is not reimbursed for such expenses by the Borrower.  In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 7.05 applies whether any such investigation, litigation or
proceeding is brought by the Administrative Agent, any Lender or a third party.

 

46

--------------------------------------------------------------------------------


 

SECTION 7.06.   Successor Agents.   The Administrative Agent or the
Documentation Agent may resign at any time by giving written notice thereof to
the Lenders and the Borrower and may be removed at any time with or without
cause by the Required Lenders.  Upon any such resignation or removal, the
Required Lenders shall have the right to appoint a successor Administrative
Agent or Documentation Agent, as the case may be, with the approval of the
Borrower so long as no Event of Default exists, such approval not to be
unreasonably withheld or delayed.  If no successor Administrative Agent or
Documentation Agent, as the case may be, shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent’s or Documentation Agent’s giving of notice of
resignation or the Required Lenders’ removal of the retiring Administrative
Agent or Documentation Agent, then the retiring Administrative Agent or
Documentation Agent may, on behalf of the Lenders, with the approval of the
Borrower, such approval not to be unreasonably withheld, appoint a successor
Administrative Agent or Documentation Agent, as the case may be, which shall be
a commercial bank organized under the laws of the United States of America or of
any State thereof and having a combined capital and surplus of at least
$500,000,000.  Upon the acceptance of any appointment as Administrative Agent or
Documentation Agent hereunder by a successor Administrative Agent or
Documentation Agent, as the case may be, such successor Administrative Agent or
Documentation Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Administrative
Agent or Documentation Agent, and the retiring Administrative Agent or
Documentation Agent shall be discharged from its duties and obligations under
this Agreement.  After any retiring Administrative Agent’s or Documentation
Agent’s resignation or removal hereunder as Administrative Agent or
Documentation Agent, the provisions of this Article VII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent or Documentation Agent under this Agreement.

 

SECTION 7.07.   Documentation Agent.   The Documentation Agent shall not have
any duty in connection with this Agreement and the other Loan Documents except
as expressly set forth herein or in the other Loan Documents.

 

ARTICLE VIII

 

MISCELLANEOUS

 

SECTION 8.01.   Amendments, Etc.   No amendment or waiver of any provision of
this Agreement or the Revolving Credit Notes, nor consent to any departure by
the Borrower therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders (other than the Designated
Bidders), do any of the following:  (a) waive any of the conditions specified in
Section 3.01, 3.02 or 3.03, (b) except as permitted in accordance with Section
2.16, increase the Commitments of the Lenders or subject the Lenders to any
additional obligations, (c) reduce the principal of, or interest on, the
Revolving Credit Notes or any fees or other amounts payable hereunder, (d)
except as permitted in accordance with Section 2.16, postpone any date fixed for
any payment of principal of, or interest on, the Revolving Credit Notes or any
fees or other amounts payable

 

47

--------------------------------------------------------------------------------


 

hereunder, (e) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Revolving Credit Notes, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder, (f) except as permitted in accordance with Section 5.02(d), release
any Guarantor under the Guaranty or (g) amend this Section 8.01; and provided
further that no amendment, waiver or consent shall, unless in writing and signed
by the Administrative Agent or the Documentation Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Administrative Agent or Documentation Agent, as the case may be, under this
Agreement or any Note.

 

SECTION 8.02.   Notices, Etc.   All notices and other communications provided
for hereunder shall be in writing (including telecopier, telegraphic or telex
communication) and mailed, telecopied, telegraphed, telexed or delivered, if to
the Borrower, at its address at 55 Glenlake Parkway, N.E., Atlanta, Georgia
30328, Attention: Financial Resources Department (telecopier number (404)
828-6562); if to any Initial Lender, at its Domestic Lending Office specified
opposite its name on Schedule I hereto; if to any other Lender, at its Domestic
Lending Office specified in the Assignment and Acceptance pursuant to which it
became a Lender; if to the Administrative Agent, at its address at Two Penns
Way, Suite 200, New Castle, Delaware 19720, Attention: Pat Dimery (telecopier
number (302) 894-6120), with a copy to 400 Perimeter Center Terrace, Suite 600,
Atlanta, Georgia 30346, Attention: Bruce Simmons (telecopier number (770)
668-8137); if to B of A as Co-Documentation Agent, at its address at 901 Main
Street, 14th Floor, Dallas, Texas 75202, Attention:  Betty Canales (telecopier
number(214) 290-8377); and if to Bank One as Co-Documentation Agent, at its
address at 1 Bank One Plaza, Chicago, Illinois 60670, Attention: Mark Gibbs
(telecopier number (312) 732-1117); or, as to the Borrower or the Administrative
Agent, at such other address as shall be designated by such party in a written
notice to the other parties and, as to each other party, at such other address
as shall be designated by such party in a written notice to the Borrower and the
Administrative Agent.  All such notices and communications shall, when mailed,
telecopied, telegraphed or telexed, be effective when deposited in the mails,
telecopied, delivered to the telegraph company or confirmed by telex answerback,
respectively, except that notices and communications to the Administrative Agent
pursuant to Article II, III or VII shall not be effective until received by the
Administrative Agent.

 

SECTION 8.03.   No Waiver; Remedies.   No failure on the part of any Lender, the
Administrative Agent or the Documentation Agent to exercise, and no delay in
exercising, any right, power or privilege hereunder or under any Note shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or privilege preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 8.04.   Costs and Expenses.   (a)  The Borrower agrees to pay on demand
all reasonable out-of-pocket costs and expenses of the Administrative Agent and
Citigroup Global Markets Inc. in connection with the preparation, execution,
delivery, administration, modification and amendment of this Agreement, the
Notes, each other Loan Document and the other documents to be delivered
hereunder, including, without limitation, (i) all due diligence, syndication
(including printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (ii) the reasonable
fees and expenses of counsel for the Administrative Agent with respect thereto
and with respect to

 

48

--------------------------------------------------------------------------------


 

advising the Administrative Agent as to its rights and responsibilities under
this Agreement.  The Borrower further agrees to pay on demand all costs and
expenses of the Administrative Agent, the Documentation Agent and the Lenders,
if any (including, without limitation, reasonable counsel fees and expenses), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement, the Notes, each other Loan Document and the
other documents to be delivered hereunder, including, without limitation,
reasonable fees and expenses of counsel for the Administrative Agent, the
Documentation Agent and each Lender in connection with the enforcement of rights
under this Section 8.04(a).

 

(b)           The Borrower agrees to defend, protect, indemnify and hold
harmless the Administrative Agent, the Documentation Agent, the Arranger, each
Lender, each of their Affiliates and their officers, directors, employees,
agents and advisors (each, an “Indemnified Party”) from and against any and all
liabilities, obligations, losses (other than loss of profits), damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (excluding any taxes and including, without
limitation, the reasonable fees and disbursements of counsel for such
Indemnified Party in connection with any investigative, administrative or
judicial proceeding, whether or not such Indemnified Party shall be designated a
party thereto), imposed on, incurred by, or asserted against such Indemnified
Party in any manner relating to or arising out of this Agreement, the Notes, the
other Loan Documents, any of the transactions contemplated hereby or thereby,
the Commitments, the use of proceeds, or any act, event or transaction related
or attendant thereto (collectively, the “Indemnified Matters”); provided,
however, the Borrower shall have no obligation to an Indemnified Party hereunder
with respect to Indemnified Matters directly caused by or directly resulting
from the willful misconduct or gross negligence of such Indemnified Party, as
determined by a court of competent jurisdiction.

 

(c)           If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance or LIBO Rate Advance is made by the Borrower to or for the account
of a Lender other than on the last day of the Interest Period for such Advance,
as a result of a payment or Conversion pursuant to Section 2.08(c) or (d), 2.10
or 2.12, acceleration of the maturity of the Notes pursuant to Section 6.01 or
for any other reason, or by an Eligible Assignee to a Lender other than on the
last day of the Interest Period for such Advance upon an assignment of rights
and obligations under this Agreement pursuant to Section 8.07 as a result of a
demand by the Borrower pursuant to Section 8.07(a), the Borrower shall, upon
demand by such Lender (with a copy of such demand to the Administrative Agent),
pay to the Administrative Agent for the account of such Lender any amounts
required to compensate such Lender for any additional losses, costs or expenses
that it may reasonably incur as a result of such payment or Conversion,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Advance.

 

SECTION 8.05.   Right of Setoff.   Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, but

 

49

--------------------------------------------------------------------------------


 

excluding any accounts designated as collateral accounts securing other Debt) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement and the Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured.  Each Lender agrees promptly to notify the
Borrower after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application. 
The rights of each Lender and its Affiliates under this Section 8.05 are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) that such Lender and its Affiliates may have.

 

SECTION 8.06.   Binding Effect.   This Agreement shall become effective (other
than Sections 2.01 and 2.03, which shall only become effective upon satisfaction
of the conditions precedent set forth in Sections 3.01 and 3.03) when it shall
have been executed by the Borrower, the Administrative Agent and the
Documentation Agent and when the Administrative Agent shall have been notified
by each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent, the Documentation Agent and each Lender and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Lenders.

 

SECTION 8.07.   Assignments, Designations and Participations.   (a)  Each Lender
(other than a Designated Bidder) may, with the consent of the Borrower, such
consent not to be unreasonably withheld or delayed, and shall, so long as no
Default has occurred and is continuing and if demanded by the Borrower (pursuant
to the provisions of Section 2.17) upon at least five Business Days’ notice to
such Lender and the Administrative Agent, assign to one or more Persons all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Revolving Credit Advances
owing to it and the Revolving Credit Note or Notes held by it); provided,
however, that:

 

(i)            each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement (other than any
right to make Competitive Bid Advances, Competitive Bid Advances owing to it or
Competitive Bid Notes),

 

(ii)           except in the case of an assignment to a Person that, immediately
prior to such assignment, was a Lender or an assignment of all of a Lender’s
rights and obligations under this Agreement, the amount of the Commitment of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $10,000,000 or an integral multiple of $1,000,000
in excess thereof,

 

(iii)          each such assignment shall be to an Eligible Assignee,

 

(iv)          each such assignment made as a result of a demand by the Borrower
pursuant to this Section 8.07(a) shall be arranged by the Borrower at the
Borrower’s expense, shall be to an Eligible Assignee acceptable to the
Administrative Agent (which

 

50

--------------------------------------------------------------------------------


 

acceptance shall not be unreasonably withheld) and shall be either an assignment
of all of the rights and obligations of the assigning Lender under this
Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that
together cover all of the rights and obligations of the assigning Lender under
this Agreement,

 

(v)           no Lender shall be obligated to make any such assignment as a
result of a demand by the Borrower pursuant to this Section 8.07(a) unless and
until such Lender shall have received one or more payments from either the
Borrower or one or more Eligible Assignees in an aggregate amount at least equal
to the aggregate outstanding principal amount of the Advances owing to such
Lender, together with accrued interest thereon to the date of payment of such
principal amount and all other amounts payable to such Lender under this
Agreement,

 

(vi)          the parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Revolving Credit Note subject to
such assignment and a processing and recordation fee of $3,000,

 

(vii)         if such assignment shall be made as a result of a demand by the
Borrower pursuant to this Section 8.07(a) to an assignee that, immediately prior
to such assignment, was neither a Lender nor an Affiliate of a Lender, an
administrative fee of $3,000 shall have been paid by the Borrower to the
Administrative Agent upon its demand,

 

(viii)        notwithstanding any other provision set forth in this Agreement, a
Lender may assign to any of its Affiliates all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Revolving Credit Advances owing to it and the
Revolving Credit Note or Notes held by it) upon notice to the Borrower and the
Administrative Agent, with or without the consent of the Borrower or the
Administrative Agent (but without releasing the obligations of the assigning
Lender hereunder except with the written consent of the Borrower), so long as
such assignment is otherwise in compliance with this Agreement, and

 

(ix)           notwithstanding any other provision set forth in this Agreement,
a Lender may assign to any assignee all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Revolving Credit Advances owing to it and the
Revolving Credit Note or Notes held by it) upon notice to the Administrative
Agent, with or without the consent of the Borrower, so long as any Event of
Default shall have occurred and be continuing.

 

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (A) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (B) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance

 

51

--------------------------------------------------------------------------------


 

covering all or the remaining portion of an assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto).

 

(b)           By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows:

 

(i)            other than as provided in such Assignment and Acceptance, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any other Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Loan Document or any other instrument or document
furnished pursuant hereto or thereto;

 

(ii)           such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition o f any Loan
Party or the performance or observance by any Loan Party of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto or thereto;

 

(iii)          such assignee confirms that it has received a copy of this
Agreement and each other Loan Document, together with copies of the financial
statements referred to in Section 4.01 and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such Assignment and Acceptance;

 

(iv)          such assignee will, independently and without reliance upon the
Administrative Agent, the Documentation Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement or any other Loan Document;

 

(v)           such assignee confirms that it is an Eligible Assignee;

 

(vi)          such assignee appoints and authorizes (A) the Administrative
Agent  to take such action as agent on its behalf and to exercise such powers
and discretion under this Agreement and each other Loan Document as are
delegated to the Administrative Agent by the terms hereof and thereof, together
with such powers and discretion as are reasonably incidental thereto and (B) the
Documentation Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement and each other Loan Document as
are delegated to the Documentation Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto;
and

 

(vii)         such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement and each other
Loan Document are required to be performed by it as a Lender.

 

52

--------------------------------------------------------------------------------


 

(c)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Revolving Credit Note or Notes subject to such assignment, the
Administrative Agent shall, if such Assignment and Acceptance has been completed
and is in substantially the form of Exhibit C hereto and has been consented to
by the Borrower if such consent is required, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.  Within five Business Days
after its receipt of such notice, the Borrower, at its own expense, shall
execute and deliver to the Administrative Agent in exchange for the surrendered
Revolving Credit Note a new Note to the order of such Eligible Assignee in an
amount equal to the Commitment assumed by it pursuant to such Assignment and
Acceptance and, if the assigning Lender has retained a Commitment hereunder, a
new Revolving Credit Note to the order of the assigning Lender in an amount
equal to the Commitment retained by it hereunder.  Such new Revolving Credit
Note or Notes shall be in an aggregate principal amount equal to the aggregate
principal amount of such surrendered Revolving Credit Note or Notes, shall be
dated the effective date of such Assignment and Acceptance and shall otherwise
be in substantially the form of Exhibit A-1 hereto.

 

(d)           Each Lender (other than the Designated Bidders) may designate one
or more banks or other entities to have a right to make Competitive Bid Advances
as a Lender pursuant to Section 2.03; provided, however, that (i) no such Lender
shall be entitled to make more than five such designations, (ii) each such
Lender making one or more of such designations shall retain the right to make
Competitive Bid Advances as a Lender pursuant to Section 2.03, (iii) each such
designation shall be to a Designated Bidder and (iv) the parties to each such
designation shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, a Designation Agreement.  Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in each Designation Agreement, the designee thereunder shall be a
party hereto with a right to make Competitive Bid Advances as a Lender pursuant
to Section 2.03 and the obligations related thereto.

 

(e)           By executing and delivering a Designation Agreement, the Lender
making the designation thereunder and its designee thereunder confirm and agree
with each other and the other parties hereto as follows:

 

(i)            such Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any other Loan Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Loan Document or any other instrument or document
furnished pursuant hereto or thereto;

 

(ii)           such Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document or any other instrument or document
furnished pursuant hereto or thereto;

 

53

--------------------------------------------------------------------------------


 

(iii)          such designee confirms that it has received a copy of this
Agreement and each other Loan Document, together with copies of the financial
statements referred to in Section 4.01 and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such Designation Agreement;

 

(iv)          such designee will, independently and without reliance upon the
Administrative Agent, the Documentation Agent, such designating Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement or any other Loan Document;

 

(v)           such designee confirms that it is a Designated Bidder;

 

(vi)          such designee appoints and authorizes (A) the Administrative Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement and each other Loan Document as are delegated to
the Administrative Agent by the terms hereof and thereof, together with such
powers and discretion as are reasonably incidental thereto and (B) the
Documentation Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement and each other Loan Document as
are delegated to the Documentation Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto;
and

 

(vii)         such designee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this Agreement and each other
Loan Document are required to be performed by it as a Lender.

 

(f)            Upon its receipt of a Designation Agreement executed by a
designating Lender and a designee representing that it is a Designated Bidder,
the Administrative Agent shall, if such Designation Agreement has been completed
and is substantially in the form of Exhibit D hereto, (i) accept such
Designation Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower.

 

(g)           The Administrative Agent shall maintain at its address referred to
in Section 8.02 a copy of each Assignment and Acceptance and each Designation
Agreement delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and, with respect to Lenders (other than
Designated Bidders), the Commitment of, and principal amount of the Advances
owing to, each Lender from time to time (the “Register”).  The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent, the Documentation Agent and
the Lenders shall treat only the Person whose name is recorded in the Register
as a Lender hereunder for all purposes of this Agreement and each other Loan
Document.  The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.  The Administrative Agent shall be considered to act as the agent of the
Borrower in connection with its duties in respect of the Register.

 

54

--------------------------------------------------------------------------------


 

(h)           Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment,
the Advances owing to it and the Note or Notes held by it); provided, however,
that (i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to the Borrower hereunder) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Lender shall remain the holder
of any such Note for all purposes of this Agreement, (iv) the Borrower, the
Administrative Agent, the Documentation Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of this Agreement, any
Note or any other Loan Document, or any consent to any departure by the Borrower
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or interest on, the Notes or any fees or other amounts
payable hereunder, in each case to the extent subject to such participation, or
postpone any date fixed for any payment of principal of, or interest on, the
Notes or any fees or other amounts payable hereunder, in each case to the extent
subject to such participation.

 

(i)            Any Lender ma y, in connection with any assignment, designation
or participation or proposed assignment, designation or participation pursuant
to this Section 8.07, disclose to the assignee, designee or participant or
proposed assignee, designee or participant, any information relating to any Loan
Party furnished to such Lender by or on behalf of the Borrower; provided that,
prior to any such disclosure, the assignee, designee or participant or proposed
assignee, designee or participant shall agree to preserve the confidentiality of
any Confidential Information relating to any Loan Party received by it from such
Lender.

 

(j)            Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, the Advances
owing to it and the Note or Notes held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A.

 

SECTION 8.08.   Confidentiality.   None of the Administrative Agent, the
Documentation Agent, or any Lender shall disclose any Confidential Information
to any Person without the consent of the Borrower, other than (a) to the
Administrative Agent’s, the Documentation Agent’s, or such Lender’s Affiliates
and their officers, directors, employees, agents, advisors, auditors and
accountants and to actual or prospective assignees and participants, and then
only on a confidential basis, (b) as required by any law, rule or regulation or
judicial process, (c) to any rating agency when required by it, provided that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Borrower
received by it from such Lender and (d) as requested or required by any state,
federal or foreign authority or examiner regulating banks or banking. 
Notwithstanding anything herein to the contrary, the Agents and the Lenders may
disclose to any and all Persons, without limitation of any kind, the U.S. tax
treatment and tax structure of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Agents or any Lender relating to such U.S. tax treatment and tax
structure.

 

55

--------------------------------------------------------------------------------


 

SECTION 8.09.   Governing Law.   This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

SECTION 8.10.   Execution in Counterparts.   This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

SECTION 8.11.   Jurisdiction, Etc.   (a)  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document to which it is a party, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State or,
to the extent permitted by law, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document to which it is a party in
the courts of any jurisdiction.

 

(b)           Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document to which it is a party in any New York State or federal court.  Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

56

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and
Restatement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

 

 

UNITED PARCEL SERVICE, INC., a Delaware corporation, as Borrower

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

UNITED PARCEL SERVICE, INC., a New York corporation, as Guarantor

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

UNITED PARCEL SERVICE, INC., an Ohio corporation, as Guarantor

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

UNITED PARCEL SERVICE CO., a Delaware corporation, as Guarantor

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

THE AGENTS

 

 

 

 

CITIBANK, N.A.,
as Administrative Agent and Syndication Agent

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,
as Documentation Agent

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BANK ONE, NA
as Documentation Agent

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

CITIGROUP GLOBAL MARKETS INC.
as Arranger

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

THE INITIAL LENDERS

 

 

 

 

CITIBANK, N.A., as Lender

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

, as Lender

 

[type or print legal name of lender]

 

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

LIST OF APPLICABLE LENDING OFFICES

 

Name of Lender

 

Commitment

 

Domestic Lending Office

 

Eurodollar Lending Office

 

Citibank, N.A.

 

$125,000,000

 

Citibank, N.A.

2 Penns Way Suite 200

New Castle, DE 19720

Attn: Pat Dimery

T: (302) 894-6023

F: (302) 894-6120

 

Citibank, N.A.

2 Penns Way Suite 200

New Castle, DE 19720

Attn: Pat Dimery

T: (302 894-6023

F: (302 894-6120

 

Bank of America, N.A.

 

$100,000,000

 

Bank of America

901 Main Street, 14th Floor

Dallas, TX 75202

Attn: Betty Canales

T: (214) 209-2131

F: (214) 290-8377

 

Bank of America

901 Main Street, 14th Floor

Dallas, TX 75202

Attn: Betty Canales

T: (214) 209-2131

F: (214) 290-8377

 

Bank One, NA

 

$100,000,000

 

Bank One, NA

1 Bank One Plaza

Chicago, IL 60670

Attn: Mark Gibbs

T: (312) 732-7624

F: (312) 732-1117

 

Bank One, NA

1 Bank One Plaza

Chicago, IL 60670

Attn: Mark Gibbs

T: (312) 732-7624

F: (312) 732-1117

 

ABN AMRO Bank, N.V.

 

$75,000,000

 

ABN AMRO Bank N.V.

208 South LaSalle St., Suite 1500

Chicago, IL 60604-1003

Attn: Loan Administration

T: (312) 992-5160

F: (312) 992-5155

 

ABN AMRO Bank N.V.

208 South LaSalle St., Suite 1500

Chicago, IL 60604-1003

Attn: Loan Administration

T: (312) 992-5160

F: (312) 992-5155

 

JP Morgan Chase Bank

 

$75,000,000

 

JP Morgan Chase Bank

1 Chase Manhattan Plaza

8th Floor

New York, NY 10081

Attn: May Fong

T: (212) 552-7314

F: (212) 552-5650

 

JP Morgan Chase Bank

1 Chase Manhattan Plaza

8th Floor

New York, NY 10081

Attn: May Fong

T: (212) 552-7314

F: (212) 552-5650

 

BNP Paribas

 

$75,000,000

 

BNP Paribas

1200 Smith Street, Suite 3100

Houston, TX 77002

Attn: Leah Evans-Hughes

T: (713) 982-1126

F: (713) 659-5305

 

BNP Paribas

1200 Smith Street, Suite 3100

Houston, TX 77002

Attn: Leah Evans-Hughes

T: (713) 982-1126

F: (713) 659-5305

 

Mellon Bank, N.A.

 

$75,000,000

 

Mellon Bank, N.A.

One Mellon Bank Center

Pittsburgh, PA

15258-0001

Attn: Daniel Lenckos

T: (412) 234-0733

F: (412) 236-1914

 

Mellon Bank, N.A.

One Mellon Bank Center

Pittsburgh, PA

15258-0001

Attn: Daniel Lenckos

T: (412) 234-0733

F: (412) 236-1914

 

 

--------------------------------------------------------------------------------


 

Name of Lender

 

Commitment

 

Domestic Lending Office

 

Eurodollar Lending Office

 

Wells Fargo Bank, National Association

 

$75,000,000

 

Wells Fargo Bank, N.A.

201 Third Street — 8th Floor

MAC A0187-081

San Francisco, CA 94103

Attn: Maria Belle Garcia

T: (415) 477-5471

F: (415) 979-0675

 

Wells Fargo Bank, N.A.

201 Third Street — 8th Floor

MAC A0187-081

San Francisco, CA 94103

Attn: Maria Belle Garcia

T: (415) 477-5471

F: (415) 979-0675

 

Barclays Bank Plc

 

$50,000,000

 

Barclays Bank Plc

222 Broadway

New York, NY 10038

Attn: Eddie Cotto Jr.

T: (212) 412-3701

F: (212) 412-5306

 

Barclays Bank Plc

222 Broadway

New York, NY 10038

Attn: Eddie Cotto Jr.

T: (212) 412-3701

F: (212) 412-5306

 

Dresdner Bank AG, New York and Grand Cayman Branches

 

$50,000,000

 

Dresdner Bank

1301 Avenue of the Americas

New York, NY 10019

Attn: Deborah Carlson

T: (212) 895-1763

F: (212) 895-1766

 

Dresdner Bank

1301 Avenue of the Americas

New York, NY 10019

Attn: Deborah Carlson

T: (212) 895-1763

F: (212) 895-1766

 

Royal Bank of Canada

 

$50,000,000

 

Royal Bank of Canada,

New York Branch

One Liberty Plaza, 3rd Floor

New York, NY 10006-1404

Attn: Manager, Loans

Administration

T: (212) 428-6322

F: (212) 428-2372

 

Royal Bank of Canada,

New York Branch

One Liberty Plaza, 3rd Floor

New York, NY 10006-1404

Attn: Manager, Loans

Administration

T: (212) 428-6322

F: (212) 428-2372

 

Standard Chartered Bank

 

$50,000,000

 

Standard Chartered Bank

1 Madison Avenue

Third Floor

New York, NY 10010-3603

Attn: Vijayant Jain

T: (212) 667-0499

F: (212) 667-0251

 

Standard Chartered Bank

1 Madison Avenue

Third Floor

New York, NY 10010-3603

Attn: Vijayant Jain

T: (212) 667-0499

F: (212) 667-0251

 

Credit Suisse First Boston, acting through its Cayman Islands branch

 

$25,000,000

 

Credit Suisse First Boston

11 Madison Avenue

New York, NY 10010-3629

Attn: Sonya Shillingford

T: (212) 538-3361

F: (212) 538-6851

 

Credit Suisse First Boston

11 Madison Avenue

New York, NY 10010-3629

Attn: Sonya Shillingford

T: (212) 538-3361

F: (212) 538-6851

 

Merrill Lynch Bank USA

 

$25,000,000

 

Merrill Lynch Bank USA

15 W. South Temple, Suite 300

Salt Lake City, UT 84101

Attn: Butch Alder

T: (801) 526-8324

F: (801) 531-7470

 

Merrill Lynch Bank USA

15 W. South Temple, Suite 300

Salt Lake City, UT 84101

Attn: Butch Alder

T: (801) 526-8324

F: (801) 531-7470

 

UBS AG, Stamford Branch

 

$25,000,000

 

UBS AG, Stamford Branch

677 Washington Blvd.

Stamford, CT 06901

Attn: Vladimira Holeckova

T: (203) 719-6403

F: (203) 719-3888

 

UBS AG, Stamford Branch

677 Washington Blvd.

Stamford, CT 06901

Attn: Vladimira Holeckova

T: (203) 719-6403

F: (203) 719-3888

 

 

--------------------------------------------------------------------------------


 

Name of Lender

 

Commitment

 

Domestic Lending Office

 

Eurodollar Lending Office

 

State Street Bank and Trust Company

 

$25,000,000

 

State Street Bank and Trust

Company

2 Avenue De Lafayette

Boston, MA 02111

Attn: Ms. C. Jaynelle Landy

T: (617) 662-3677

F: (617) 662-4201

 

State Street Bank and Trust

Company

2 Avenue De Lafayette

Boston, MA 02111

Attn: Ms. C. Jaynelle Landy

(617) 662-3677

F: (617) 662-4201

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

TOTAL OF

COMMITMENTS

 

$1,000,000,000

 

 

 

 

 

 

--------------------------------------------------------------------------------